IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 113,267


             LUKE GANNON, BY HIS NEXT FRIENDS AND GUARDIANS, et al.,
                                   Appellees,

                                              v.

                                    STATE OF KANSAS,
                                       Appellant.

                              SYLLABUS BY THE COURT

1.
       A party asserting compliance with a court decision ordering remedial action bears
the burden of establishing such compliance.


2.
       To determine legislative compliance with the adequacy requirement in Article 6 of
the Kansas Constitution, Kansas courts apply the test from Rose v. Council for Better
Educ., Inc., 790 S.W.2d 186 (Ky. 1989), which establishes minimum standards for
providing adequate education. More specifically, the adequacy requirement is met when
the public education financing system provided by the legislature for grades K-12—
through structure and implementation—is reasonably calculated to have all Kansas public
education students meet or exceed the standards set out in Rose and presently codified in
K.S.A. 2016 Supp. 72-1127.


3.
       Under the facts of this case, the State has not met its burden of establishing that
the K-12 public education financing system the legislature enacted, i.e., Senate Bill 19, is



                                              1
reasonably calculated to have all Kansas public education students meet or exceed the
standards set out in Rose v. Council for Better Educ., Inc., 790 S.W.2d 186 (Ky. 1989).


4.
       To determine compliance with the equity requirement in Article 6 of the Kansas
Constitution, school districts must have reasonably equal access to substantially similar
educational opportunity through similar tax effort. This is not a zero-tolerance test
because equity is not necessarily the equivalent of equality.


5.
       Under the facts of this case, the State has not met its burden of establishing that
school districts have reasonably equal access to substantially similar educational
opportunity through similar tax effort after Senate Bill 19 expanded the authorized uses
of the capital outlay fund.


6.
       Under the facts of this case, the State has not met its burden of establishing that
school districts have reasonably equal access to substantially similar educational
opportunity through similar tax effort by imposing different procedures for certain
districts to raise their maximum Local Option Budget (LOB).


7.
       Under the facts of this case, the State has not met its burden of establishing that
school districts have reasonably equal access to substantially similar educational
opportunity through similar tax effort after Senate Bill 19 changed the LOB equalization
calculation.




                                              2
8.
        Under the facts of this case, the State has not met its burden of establishing that
school districts have reasonably equal access to substantially similar educational
opportunity through the at-risk funding procedures in Senate Bill 19.


        Appeal from Shawnee District Court; FRANKLIN R. THEIS, ROBERT J. FLEMING, and JACK L.
BURR, judges. Opinion filed October 2, 2017. The State has failed to show that the remedial legislation,
Senate Bill 19, meets the adequacy and equity requirements of Article 6 of the Kansas Constitution.


        Stephen R. McAllister, solicitor general, argued the cause, and Jeffrey A. Chanay, chief deputy
attorney general, M.J. Willoughby, assistant attorney general, Dwight R. Carswell, assistant solicitor
general, Bryan C. Clark, assistant solicitor general, and Derek Schmidt, attorney general, were with him
on the briefs for appellant State of Kansas; Arthur S. Chalmers and Jerry D. Hawkins, of Hite, Fanning &
Honeyman, LLP, of Wichita, were with him on the briefs for appellant State of Kansas; and Jeffrey R.
King, special assistant attorney general, argued the cause for appellant State of Kansas.


        Alan L. Rupe, of Lewis Brisbois Bisgaard & Smith LLP, of Wichita, argued the cause, and
Jessica L. Skladzien, of the same firm, and John S. Robb, of Somers, Robb & Robb, of Newton, were with
him on the briefs for appellees.


        Jeffrey R. King, of Collins & Jones, P.C., of Overland Park, was on the brief for amicus curiae
Legislative Coordinating Council.


        PER CURIAM: This is the fifth school finance decision involving these parties and
Article 6 of the Kansas Constitution, which imposes a duty on the legislature to "make
suitable provision for finance of the educational interests of the state." Kan. Const. art. 6,
§ 6(b). The plaintiffs filed suit in 2010 asserting that the State violated this constitutional
requirement by inequitable and inadequate funding of K-12 public education. A three-
judge panel determined in 2013 after a trial that through K.S.A. 72-6405 et seq. (School
District Finance and Quality Performance Act or SDFQPA) the State had inequitably and
inadequately funded education for years in violation of Article 6.


                                                     3
       A series of other panel decisions, legislative enactments, and four decisions by this
court followed. In the latest of those decisions, filed in March of this year, we held that
the 2015 legislative replacement for a by-then-repealed SDFQPA—the Classroom
Learning Assuring Student Success Act (CLASS)—was constitutionally inadequate in
both structure and implementation. Evidence showed that not only was the State failing to
provide approximately one-fourth of all its public school K-12 students with the basic
skills of both reading and math, but that it was also leaving behind significant groups of
harder-to-educate students. And substantial competent evidence showed that the student
performance reflected in this evidence was related to funding levels. We stayed the
issuance of our mandate to provide the legislature an opportunity to bring the state's
education financing system into compliance with Article 6 of the Kansas Constitution,
cautioning that any remedy should also comport with equity. Gannon v. State, 305 Kan.
850, 855-56, 390 P.3d 461 (2017) (Gannon IV). The legislature responded by passing
Senate Bill 19.


       We now face the following question: Based upon the issues the parties brought
before us, has the State met its burden of showing that this remedial legislation meets
Article 6's adequacy and equity requirements? We hold the State has not. Even though
S.B. 19 arguably makes positive strides, the state's public education financing system still
has not been shown by the State to be "reasonably calculated to have all Kansas public
education students meet or exceed the standards set out in Rose [v. Council for Better
Educ., Inc., 790 S.W.2d 186 (Ky. 1989)] and presently codified in K.S.A. 201[6] Supp.
72-1127." Gannon v. State, 298 Kan. 1107, 1170, 319 P.3d 1196 (2014) (Gannon I)
(articulating the test for adequacy). Additionally, that system, through its structure and
implementation, is not providing school districts with "reasonably equal access to
substantially similar educational opportunity through similar tax effort." 298 Kan. at 1175
(articulating the test for equity).


                                              4
       Given these conclusions, we next consider remedy. As we acknowledged in
Gannon IV, "Our general practice with previous school finance decisions has been to
retain jurisdiction and continue to stay . . . our own mandate to provide the legislature an
opportunity to bring the state's education financing system into compliance with Article 6
of the Kansas Constitution. [Citations omitted.]" 305 Kan. at 856. We essentially
continue that practice today for the same reasons cited in Gannon IV, i.e., because the
State has twice demonstrated its ability to cure constitutional infirmities recognized by
this court in the school finance system. 305 Kan. at 856; see Montoy v. State, 282 Kan. 9,
24-25, 138 P.3d 755 (2006) (Montoy IV) (legislature's efforts in 2005 and 2006 constitute
substantial compliance with prior orders; appeal dismissed); Gannon v. State, No.
113,267 (order dated June 28, 2016) (unpublished) (finding legislation cured equity
constitutional infirmities in Gannon litigation for the 2016-2017 school year).


       Once legislation is enacted, the State will have to satisfactorily demonstrate to this
court by June 30, 2018, that its proposed remedy brings the state's education financing
system into compliance with Article 6 of the Kansas Constitution regarding the violations
identified, i.e., both adequacy and equity. For those purposes, the State will continue to
bear the burden of establishing such compliance and explaining its rationales for the
choices made to achieve it. 305 Kan. at 856 (citing Gannon v. State, 303 Kan. 682, 709,
368 P.3d 1024 [2016] [Gannon II], which held that the party asserting compliance with a
court decision ordering remedial action bears the burden of establishing that compliance).


       Staying the issuance of our mandate until June 30 is consistent with our general
practice. But we also "must heed our duty to ensure Kansas students receive the
education system guaranteed them by the Constitution." Gannon II, 303 Kan. at 744.
Without counting today's decision, the education financing system has been judicially
declared to be inadequately funded for at least 12 of the last 15 years—through school
year 2016-2017. So after June 30, 2018, "'the demands of the Constitution cannot be
further postponed.'" 303 Kan. at 744 (quoting Edgewood Independent School Dist. v.

                                              5
Kirby, 804 S.W.2d 491, 498 [Tex. 1991]). We agree with the Wyoming Supreme Court:
"'[S]taying the judicial hand in the face of continued violation of constitutional rights
makes the courts vulnerable to becoming complicit actors in the deprivation of those
rights.'" 303 Kan. at 739 (quoting State v. Campbell County School Dist., 2001 WY 90,
¶ 33, 32 P.3d 325 [2001]).


       The State will have ample time and opportunity, whether by regular legislative
session, special session, or a combination thereof, to bring the system into constitutional
compliance so that we can make such a judgment—by that date.


Historical perspective


       The parties agree that the framework of S.B. 19 is essentially based on the
SDFQPA that existed for approximately 23 years. Accordingly, it is helpful to revisit the
history set forth in Gannon IV, 305 Kan. at 876-80, and supplement it with later
developments.


       U.S.D. No. 229


       Since 1992, the SDFQPA had established the formula and mechanism through
which most funds for K-12 public education were obtained by Kansas school districts.
See U.S.D. No. 229 v. State, 256 Kan. 232, 275, 885 P.2d 1170 (1994) (upholding the
constitutionality of SDFQPA as originally enacted and implemented). The formula
provided a fixed amount of funding for each student through "base state aid per pupil,"
also known as BSAPP. A district's full-time equivalent enrollment was adjusted by
adding various weightings based on the proven recognition that the needs of some
students require more resources for their education than others. These included such
things as low enrollment, special education, vocational, bilingual education, and at-risk
student weighting factors, which added funds for those needs. Once a school district's

                                              6
enrollment was adjusted per the weightings, that figure was multiplied by the BSAPP.
The resulting product was the amount of state financial aid to which the school district
was entitled.


       Funding for the BSAPP was derived from two sources: local effort and state
financial aid. The majority of school districts' local effort consisted of property tax funds,
as each district was statutorily required to impose a mill levy—20 mills per K.S.A. 2016
Supp. 72-6470—upon taxable tangible property in its territory. Because property values
vary widely throughout the state, the amount of money each district could raise by the
required mill levy also varied widely. So the State provided additional funds to less
wealthy districts through "general state aid."


       If a district's local effort funds equaled its state financial aid entitlements, it
received no additional money from the State, i.e., general state aid. And if a district's
local effort funds exceeded its state financial aid entitlement, the excess was remitted to
the State. For those districts qualifying for general state aid, their amount was what
remained after subtracting their local effort funds from their state financial aid
entitlement.


       Local effort and state financial aid—as calculated using BSAPP and
enrollments—comprised most of the funds available for K-12 education. But school
districts could access additional funds in several ways.


       First, a local school board could impose an additional mill levy on property in its
district to fund a local option budget (LOB) to augment the funds that were distributed
through the BSAPP. The revenues produced by the LOB mill levy could not exceed an
amount equal to a set percentage or "cap"—historically as low as 25%—of a district's
state financial aid. K.S.A. 72-6433(b)(9)(B). After application of a statutory formula, in


                                                7
order to account for differences in property wealth among the districts, the less wealthy
ones could also qualify for, and receive from the State, "supplemental general state aid."


       Second, a local board could also impose an additional mill levy on property in its
district to fund capital outlay expenses such as purchasing certain equipment. After
application of a statutory formula, the less wealthy districts could also qualify for, and
receive from the State, "school district capital outlay state aid."


       In U.S.D. No. 229, both the trial court and this court scrutinized the various
components of the SDFQPA, described by this court as "arguably, the most significant
single piece of legislation ever enacted by the Kansas Legislature in terms of the amount
of tax dollars involved and its impact on the citizens of Kansas." 256 Kan. at 236. This
court concluded that the legislative record demonstrated a justification for each
component of the SDFQPA. 256 Kan. at 266-68.


       Montoy


       The structure of the SDFQPA as originally challenged by the Gannon plaintiffs
had been modified in response to our holdings arising from litigation in Montoy v. State.
These are: Montoy v. State, 275 Kan. 145, 62 P.3d 228 (2003) (Montoy I); Montoy v.
State, 278 Kan. 769, 120 P.3d 306 (2005) (Montoy II); Montoy v. State, 279 Kan. 817,
112 P.3d 923 (2005) (Montoy III); and Montoy IV, 282 Kan. 9.


       This litigation acknowledged that the BSAPP when the SDFQPA was first
implemented in 1992 was $3,600. Montoy III, 279 Kan. at 830. The State gradually
increased BSAPP through small yearly increments until it reached $3,890 in 2002. At
that time, the legislature had the results of a cost study it had commissioned by
Augenblick and Myers (A & M), which proposed the state implement a BSAPP of $4,650
for 2001. 279 Kan. at 830. After our decision in Montoy II, the 2005 legislature

                                               8
responded by increasing BSAPP from $3,890 to $4,222 through a $63.3 million increase
in state funding. 279 Kan. at 830.


       We found this response to be inadequate. Montoy III, 279 Kan. at 845-46. During
a special session called later that same month, the legislature timely amended the formula
and provided a funding increase totaling $289 million for the 2005-2006 school year. See
Montoy IV, 282 Kan. at 14. This amount represented one-third of the amount proposed by
the A & M study, which had been previously disregarded by the State. But, as we later
explained in Gannon I, full funding of this study's recommended amount was not
necessarily required for constitutional compliance. 298 Kan. at 1170. In an unpublished
order of July 8, this court held those amendments complied with Montoy III for "interim
purposes" but retained jurisdiction to view any additional legislation passed by the 2006
legislature. Montoy IV, 282 Kan. at 15.


       While Montoy was pending, the legislature not only had the results of the A & M
study but it also directed the Legislative Division of Post Audit (LPA) to "conduct a
professional cost study analysis to estimate the costs of providing programs and services
required by law." K.S.A. 2005 Supp. 46-1131(a). The applicable law included "(1) State
statute; and (2) rules and regulations or standards relating to student performance
outcomes adopted by the state board" of education. K.S.A. 2005 Supp. 46-1131(b). These
statutes included K.S.A. 2005 Supp. 72-1127, which required the State Board of
Education (SBE) to design performance outcome standards to achieve the educational
goals newly established by the 2005 legislature in subsection (c). In Gannon I, we later
described the goals in 72-1127 as "remarkably parallel[]" to the Rose standards. 298 Kan.
at 1166-67.


       In response to our Montoy III decision as well as the results of the LPA study, in
2006 the State increased education funding by $466.2 million to be stretched over the
upcoming three years, which, when combined with the previous increases, would total

                                             9
$755.6 million. This funding increase included raising the BSAPP for fiscal year 2007
from $4,257 to $4,316; to $4,374 for fiscal year 2008; and up to $4,433 for fiscal year
2009. Montoy IV, 282 Kan. at 17-18.


       Given these statutory provisions, we held that the new funding system constituted
substantial compliance with our prior orders, so we dismissed the Montoy litigation. In
relinquishing jurisdiction, we recognized that because the State's new funding provisions
constituted a three-year plan it "may take some time before the full financial impact of
the new legislation [was] known, a factor which would be important in any consideration
of whether it provide[d] constitutionally suitable funding." Montoy IV, 282 Kan. at 26.


       Less than three years after Montoy was dismissed, the State began making
significant cuts to Kansas' education funding, initially in response to the national
economic downturn. In fiscal year 2009 the BSAPP appropriation was reduced from the
2006 legislature's statutorily specified amount of $4,443 to $4,400. And although the
2009 legislature had initially established BSAPP at $4,492 for fiscal year 2010 and
beyond, the actual appropriation for fiscal year 2010 was reduced to $4,012—a difference
of $480 per pupil.


       After Gannon was filed in November 2010, legislative reductions in BSAPP-
calculated spending continued. By fiscal year 2012—that began July 1, 2011, and ended
June 30, 2012—the legislature had reduced BSAPP to $3,780. In total, the reduction to
education funding through these BSAPP reductions constituted a loss of more than $511
million to local districts. Gannon I, 298 Kan. at 1114-15. Based upon this and other
evidence, the panel concluded in its January 2013 decision that the legislature
underfunded K-12 public education between fiscal years 2009 and 2012. 298 Kan. at
1110. It also concluded the State had violated the equity requirement by eliminating
capital outlay state aid and prorating supplemental general state aid payments to which


                                             10
some less-wealthy school districts were otherwise entitled by statute. 298 Kan. at 1181,
1188.


        In Gannon I, we affirmed the panel on equity and remanded for it to make
determinations in the remedial phase. 298 Kan. at 1111. After its decisions, we resolved
the equity issue through a series of decisions and orders followed by a special session of
the legislature in June 2016 that produced additional school finance legislation and
appropriations. We ultimately held that for the 2016-2017 school year, the legislative
response cured the constitutional inequities identified in our previous decisions. Gannon,
No. 113,267 (order dated June 28, 2016) (unpublished).


        In Gannon I we also tasked the panel on remand with making an adequacy
determination after applying our more clearly defined Rose-based test to the facts. 298
Kan. at 1171. The panel issued several rulings which, combined with its earlier decision,
declared that the financing under the SDFQPA from fiscal year 2009 through fiscal year
2015 was constitutionally inadequate under the Gannon I test. Soon thereafter the 2015
legislature enacted CLASS, which repealed and replaced the SDFQPA. CLASS
essentially froze funding levels for fiscal years 2016 and 2017 at the fiscal year 2015
level until that law expired on June 30, 2017. The panel later declared CLASS
unconstitutional for substantially the same reasons it earlier had declared the SDFQPA
unconstitutional. Gannon IV, 305 Kan. at 854.


        On March 2, 2017, in Gannon IV, we affirmed the panel's holding that CLASS
was constitutionally inadequate. CLASS did not meet the structure or implementation
requirement contained in the Gannon I test. 305 Kan. at 855. En route to that conclusion
we specifically affirmed that for the two years CLASS was in existence—fiscal year
2016 and fiscal year 2017—the funding was inadequate and that substantial numbers of
Kansas students were performing below their grade level:


                                            11
       "[A]t a minimum, the results on various standardized tests reveal that an achievement
       gap, or proficiency gap, found by the panel to exist between 'all students' and certain
       subgroups persists as of school year 2015-2016. And the numbers of all students failing
       to reach proficiency in core subjects each year continue to be significant." Gannon IV,
305 Kan. at 913.


We further agreed with the panel that more money was needed. 305 Kan. at 913-14.


       In response, three and a half months later in June 2017 the legislature enacted and
the governor signed S.B. 19. See L. 2017, ch. 95.


S.B. 19


       S.B. 19 includes appropriations, several revenue raising features, and a formula for
distributing money. It also contains laws impacting education policy.


       The centerpiece of S.B. 19 is the new Kansas School Equity and Enhancement Act
(KSEEA), which establishes the formula through which most K-12 public education
funds are obtained by Kansas school districts. L. 2017, ch. 95, §§ 3-48. But S.B. 19 also
amends certain statutes, including the capital outlay provisions, K.S.A. 72-8801 et seq.;
the Virtual School Act, K.S.A. 2016 Supp. 72-3711 et seq.; the Special Education for
Exceptional Children Act, K.S.A. 72-961 et seq.; and the Tax Credit for Low Income
Students Scholarship Program Act, K.S.A. 2016 Supp. 72-99a01 et seq. The issues on
appeal mainly involve the KSEEA and capital outlay laws.


       The KSEEA contains the same basic finance formula and revenue streams as the
SDFQPA immediately prior to its repeal—although some terminology is different. It
utilizes a funding system in which some of the money used to fund basic operating




                                                   12
expenses comes from the "total foundation aid" calculation, i.e., the formula, and some
monies come from the LOB. L. 2017, ch. 95, §§ 4, 15.


       Total foundation aid—known as state financial aid under the SDFQPA—is
determined by a formula which provides a fixed amount of funding per student. Called
the "'Base aid for student excellence'" or "'BASE aid'" under S.B. 19, it was known as
base state aid per pupil, or BSAPP, under the SDFQPA. L. 2017, ch. 95, § 4(e). Total
foundation aid equals the BASE multiplied by the district's enrollment as adjusted by the
same weightings used under the SDFQPA to reflect that some students require more
resources or that some districts have factors that increase costs. L. 2017, ch. 95, § 4(jj).
Compare L. 2017, ch. 95, § 4(a) with K.S.A. 2014 Supp. 72-6407(f). The KSEEA also
imposes the same mandatory 20-mill levy on each district's taxable tangible property.
Compare L. 2017, ch. 95, § 14 with K.S.A. 2014 Supp. 72-6431. But all 20 mills are
remitted to the State. L. 2017, ch. 95, § 14(c).


       The BASE for school year 2017-2018 is $4,006 and for school year 2018-2019 is
$4,128. Each year thereafter, the BASE is adjusted for inflation. L. 2017, ch. 95, § 4(e).
The Kansas State Department of Education (KSDE) estimates the inflation adjustment
will add $62 to the BASE in 2019-2020, raising it to $4,190.


       As with the SDFQPA, school districts can still impose an additional mill levy on
district property to fund an LOB. Compare L. 2017, ch. 95, § 15 with K.S.A. 2014 Supp.
72-6433. But the state prescribed percentage—the statutory cap on the revenues it
produces—is set at 33% of the school district's total foundation aid. L. 2017, ch. 95, §
15(k)(2). As under the SDFQPA, less wealthy districts still qualify for supplemental state
aid to account for varying property wealth among the districts, and S.B. 19 generally
readopts the same aid formula approved by this court. See L. 2017, ch. 95, § 17; Gannon
IV, 305 Kan. at 878.


                                              13
       Districts can also still impose an additional levy of up to 8 mills for capital outlay
expenses. L. 2017, ch. 95, § 89. And S.B. 19 readopts the same aid formula to equalize
capital outlay funding between wealthy and poor districts that this court approved in
Gannon v. State, 304 Kan. 490, 503, 372 P.3d 1181 (2016) (Gannon III) (for computing
"school district capital outlay state aid"). L. 2017, ch. 95, § 50.


       Additional details regarding S.B. 19's provisions are included as necessary below.


                                         ANALYSIS

                             ADEQUACY (ON THE MERITS)


ISSUE 1: The State has not met its burden of establishing that the public education
financing system provided by the legislature through S.B. 19 for grades K-12 meets
Article 6's adequacy requirements.


Introduction


       The State contends that through S.B. 19 it has reached constitutional compliance
on adequacy. Specifically, S.B. 19 provides a BASE—the counterpart to the BSAPP of
the former SDFQPA—of $4,006 per pupil for fiscal year 2018 (that began July 1, 2017),
which is an increase of $154 from the BSAPP amount of $3,852 for fiscal years 2015
through 2017. When multiplied by the number of students, this contributes the bulk of the
$194 million in the total "new money," i.e., the funding increase from fiscal year 2017. It
also provides a BASE of $4,128 per pupil for fiscal year 2019, which contributes most of
the approximately $97 million in new money for that fiscal year. BASE is to be adjusted
annually thereafter by the average percentage increase in the consumer price index for all
urban consumers in the Midwest region during the three immediately preceding years. L.
2017, ch. 95, § 4(e).


                                              14
       For those two fiscal years, the total amount of money exceeding the fiscal year
2017 funding is approximately $292.5 million. The plaintiffs respond that these amounts
are not constitutionally adequate.


Standard of review and burden of proof


       Our standard of review for adequacy was clearly set forth in Gannon IV:


                 "Whether through structure and implementation the K-12 system is reasonably
       calculated to have all public education students meet or exceed the Rose standards
       presents a mixed question of fact and law. When an appellate court reviews these mixed
       questions, it applies a bifurcated standard of review. Insofar as any of the panel's factual
       findings are in dispute, the court applies a substantial competent evidence standard.
       'Substantial evidence is such legal and relevant evidence as a reasonable person might
       accept as sufficient to support a conclusion.' Gannon v. State, 298 Kan. 1107, 1175, 319
P.3d 1196 (2014) (Gannon I).


                 "In determining whether substantial competent evidence supports the district
       court's findings, appellate courts must accept as true the evidence and all the reasonable
       inferences drawn from the evidence which support the district court's findings and must
       disregard any conflicting evidence or other inferences that might be drawn from it.
       Gannon I, 298 Kan. at 1175-76 (citing Unruh v. Purina Mills, 289 Kan. 1185, 1195-96,
       221 P.3d 1130 [2009]). Accordingly, appellate courts do not reweigh the evidence or
       assess the credibility of witnesses. State v. Reiss, 299 Kan. 291, 296, 326 P.3d 367
       (2014).


                 "The panel's conclusions of law based on those findings are subject to our
       unlimited review. 298 Kan. at 1176, 1182. The ultimate determination of whether the
       legislature is in compliance with Article 6, § 6(b) of the Kansas Constitution is a question
       of law. See State v. Laturner, 289 Kan. 727, 735, 218 P.3d 23 (2009) (constitutionality of




                                                    15
        statutes presents question of law over which Supreme Court exercises unlimited review)."
        Gannon IV, 305 Kan. at 880-81.


        Additionally, as they did in Gannon IV, the parties have agreed this court may
again take judicial notice of appropriate matters in the public record, even those not
considered by the panel. 305 Kan. at 871-72; see K.S.A. 60-409(b) (allowing judicial
notice of statistics maintained in the records of a state department); K.S.A. 60-412(c)
(reviewing court in its discretion may take judicial notice of any matter specified in
K.S.A. 60-409 whether or not judicially noticed by the lower court).


        As for the burden of proof, it remains with the State, as we stated in Gannon IV
regarding the State's future efforts to replace CLASS that was due to expire on June 30,
2017:


                "Once a new financing system is enacted, the State will have to satisfactorily
        demonstrate to this court by June 30, 2017, that its proposed remedy is reasonably
        calculated to address the constitutional violations identified, as well as comports with
        previously identified constitutional mandates such as equity. [Citation omitted.]


                "For those purposes, the State will bear the burden of establishing such
        compliance and explaining its rationales for the choices made to achieve it. See Gannon
        II, 303 Kan. at 709 (party asserting compliance with court decision ordering remedial
        action bears burden of establishing that compliance)." Gannon IV, 305 Kan. at 856.


        We confirmed the State's burden of proving compliance in our June 19, 2017,
Order establishing briefing deadlines and oral arguments in this matter.


        As further explained below, in addition to our again taking judicial notice of
appropriate facts, we previously held that the panel's findings of fact were supported by
substantial competent evidence. Gannon IV, 305 Kan. at 881. And we independently


                                                    16
conclude that the State has failed to meet its burden of demonstrating constitutional
adequacy. We express no conclusions regarding S.B. 19 provisions not raised by the
parties as issues on appeal.


Discussion


       Threshold determinations


       We begin our analysis by again recognizing that the legislature has the power—
and duty—to create a school funding system that complies with Article 6 of the Kansas
Constitution. Gannon I, 298 Kan. at 1146-47 (language of Article 6 both empowers and
obligates the legislature to make suitable provision for finance of the educational interests
of the State). We explained that Article 6, § 6(b) contained minimum standards of
adequacy which are met when the financing system provided by the legislature for grades
K-12—through structure and implementation—is reasonably calculated to have all
Kansas public education students meet or exceed the standards set out in Rose. 298 Kan.
at 1170. The Rose court held that:


       "[A] . . . system of education must have as its goal to provide each and every child with at
       least the seven following capacities: (i) sufficient oral and written communication skills
       to enable students to function in a complex and rapidly changing civilization; (ii)
       sufficient knowledge of economic, social, and political systems to enable the student to
       make informed choices; (iii) sufficient understanding of governmental processes to
       enable the student to understand the issues that affect his or her community, state, and
       nation; (iv) sufficient self-knowledge and knowledge of his or her mental and physical
       wellness; (v) sufficient grounding in the arts to enable each student to appreciate his or
       her cultural and historical heritage; (vi) sufficient training or preparation for advanced
       training in either academic or vocational fields so as to enable each child to choose and
       pursue life work intelligently; and (vii) sufficient levels of academic or vocational skills
       to enable public school students to compete favorably with their counterparts in
       surrounding states, in academics or in the job market." 790 S.W.2d at 212.

                                                    17
These are minimum standards codified by our legislature as educational goals since 2005,
K.S.A. 2005 Supp. 72-1127, and presently codified in K.S.A. 2016 Supp. 72-1127.
Gannon IV, 305 Kan. at 864; Gannon I, 298 Kan. at 1166-67, 1170. And in S.B. 19, the
legislature has openly declared its intention to meet them. "It is the purpose and intention
of the legislature to provide a financing system for the education of kindergarten and
grades one through 12 which provides students with the capacities set forth in K.S.A.
2016 Supp. 72-1127." L. 2017, ch. 95, § 70.


       Plaintiffs' specific claims about how S.B. 19's structure is unconstitutional are
       rejected.


       Because plaintiffs acknowledge that S.B. 19 is very similar to the version of the
SDFQPA that the legislature repealed, they do not challenge the overall structure as
violating Article 6. Rather, they argue the failure to fund three statutory requirements
renders S.B. 19's structure unconstitutional. Plaintiffs also argue that the 2017
legislature's tax bill, Senate Bill 30 (2017), will be inadequate to fund schools by fiscal
year 2021. See L. 2017, ch. 84. They further raise concerns that future legislative bodies
could refuse to raise the BASE amount for inflation as required by S.B. 19. L. 2017, ch.
95, § 4(e).


       Recent history lends some credence to plaintiffs' arguments regarding sufficient
state revenue and the possibility that the inflation adjustment will not be funded if
revenue falls short. See Gannon I, 298 Kan. at 1114 (summarizing reductions in
education funding due to falling state revenue). But these doubts involve too many
contingencies and require us to make too many assumptions. Instead, we address the
statutory requirements that plaintiffs challenge. Overall, we hold the sections of S.B. 19
challenged by plaintiffs satisfy the structure prong of our test for adequacy under Article
6.


                                             18
              The failure to fully fund statutory entitlements does not implicate structure.


       Plaintiffs argue S.B. 19 is structurally unsound because the legislature did not
actually appropriate full funding of three statutory entitlements: (1) special education
aid, (2) the professional development program, and (3) the mentor teacher program. This
argument can be summarily rejected for the mentor teacher and professional development
programs because neither statute guarantees their funding, i.e., they do not relate to
structure. See K.S.A. 2016 Supp. 72-9608 (professional development state funds
permitted "within the limits of appropriations"); L. 2017, ch. 95, § 63 (mentor teacher
program grants are subject to available appropriations). The special education funding,
however, requires a closer look.


       Consistent with prior law, S.B. 19 authorizes special education reimbursement at
92% of excess costs which are defined as the amount over and above the average cost of
educating a student who is not receiving special education services. The statute's plain
language does not limit funding to the amount actually appropriated. It provides: "The
computed amount is the amount of state aid for the provision of special education and
related services aid a school district is entitled to receive for the ensuing school year." L.
2017, ch. 95, § 60(a).


       S.B. 19 provides $12 million more per year than the prior law for a total of 24
million additional special education dollars. But this appropriation falls short of what
SBE estimates will be required to reimburse at 92%. Plaintiffs argue the reduction of
special education state aid forces districts to cannibalize other funding to cover the state
and federal special education requirements. They analogize it to the prorated
appropriation of supplemental general state aid traditionally used to equalize LOB
funding that we held was unconstitutional in Gannon I, 298 Kan. at 1182-89.




                                              19
       There, this court held that the proration of such aid created unreasonable wealth-
based disparities between school districts and was therefore inequitable. Special
education aid is not analogous, however, because it is not used to equalize funding.


       Plaintiffs' argument may be relevant to whether overall funding is adequate. But
we conclude the mere underfunding of special education aid does not itself render S.B. 19
structurally inadequate.


The State has not demonstrated S.B. 19's implementation meets the adequacy
requirements of Article 6.


       Overall funding


       The State not only has the burden to show compliance in this remedy phase and to
explain its rationales for the choices made to achieve compliance, but toward that end we
have stated the State would help its case by "'showing its work.'" See Gannon III, 304
Kan. at 500. Consequently, the State submits its model and accompanying formula for
how it arrived at its financial figures. As submitted to this court, the State primarily relies
upon a 4-page memo from the Kansas Legislative Research Department (KLRD) dated
May 12, 2017, as presented that day to the Senate Select Committee on Education
Finance. The memo contains a page and a half of text and attaches four graphs. KLRD
memo to Senate Select Committee on Education Finance,
http://kslegislature.org/li/b2017_18/committees/ctte_spc_select_committee_on_education
_finance_1/documents/testimony/20170512_02.pdf.


       According to the State, it utilized what it described as a "successful schools
model" to determine the greater part of the $292.5 million. It correctly points out a
similarly labeled "successful schools model" was one of the two models used in the


                                              20
A & M study ordered by the legislature and prepared for the Kansas Legislative
Coordinating Council. As A & M described:


               "The successful school (district) approach . . . seek[s] to infer a base cost figure
       from the actual spending of school districts, or schools, determined to be successful
       because they meet whatever standards are used by a state to evaluate student and school
       performance. Using this approach, a set of schools or school districts are selected from
       among all schools or districts that meet a variety of criteria related to their level of
       success in meeting state standards, their normalcy in terms of socio-economic
       characteristics such as district wealth or proportion of pupils from low income families,
       and their efficiency in terms of spending. Once districts have been selected, their basic
       spending (excluding spending for capital purposes, transportation, special education,
       other special programs, and any service funded by federal revenue) is examined to
       determine a base cost level." (Emphasis added.) A & M, p. I-3.


The A & M study explained the heart of this approach:


               "The successful school district approach is based on the simple premise that any
       district should be able to be as successful at meeting a set of objectives as those schools
       that actually meet those objectives provided that every district has the same level of
       funding that has been available to the successful districts, and that differences in student
       characteristics have been taken into consideration." (Emphasis added.) A & M, p. II-2.


       The State and amicus curiae Legislative Coordinating Council argue that by
applying various criteria, the KLRD was able to identify the 41 "most successful school
districts" in Kansas, i.e., those they describe as "exceed[ing] their expected performance
by the greatest levels." Per the KLRD's May 12, 2017, memo, the first step in making this
determination was to measure students' performance by four criteria:
       (1) percentage of students at grade level in math and English Language Arts
       (ELA), e.g., reading;
       (2) percentage of students at college and career ready level in math and ELA;


                                                     21
       (3) students' average composite ACT score; and
       (4) the four-year high school graduation rate.


       This first step is seemingly consistent with the typical use of this model. See, e.g.,
Campaign for Fiscal Equity, Inc. v. State, 8 N.Y.3d 14, 22, 828 N.Y.S.2d 235, 861
N.E.2d 50 (2006) (observing that three alternative student performance criteria were
included in choosing the qualifying schools in the successful schools model). But we note
the State does not identify the performance results it used from any of the districts, e.g.,
district "X" had 90% of its students performing at grade level in both math and ELA. Nor
does it identify the year, or years, from which its data was taken—or the sources.


       Armed with this unidentified data, the State then plotted an unspecified number of
districts on four graphs, one for each of the above-listed criteria—which served as the
"Y" axis on the graph. The "X" axis was the same on each graph: the percentage of
students on free lunch under the National School Lunch Program "for every district with
500 or more students." We observe that while it appears only a sample of Kansas' several
hundred districts is shown by dots on the graphs, neither the districts nor the member
characteristics of the sample are identified.


       According to the State, once the unspecified number of districts with unidentified
demographic characteristics were each plotted by (1) its students' performance and (2) its
percentage of students on free lunch, its "regression analysis" based on the scatterplots
revealed a "line of best fit." The State contends that its regression analysis was "similar to
that outlined" by State Education Commissioner Randy Watson in his presentation to the
Senate Select Committee on Education Finance when "discussing successful schools that
outperformed expected student outcomes." See Senate Select Committee on Education
Finance, May 12, 2017, Meeting Minutes. We independently observe that one of the
classical assumptions for regression analysis is ensuring "[t]he sample is representative of
the population for the inference prediction." Gatsi & Gadzo, Introduction to Quantitative

                                                22
Methods in Business (2016). But the lack of State-supplied specificity that we previously
mentioned necessarily undermines whatever persuasive value the State's chosen sample
and resultant "line of best fit" might have.


       Despite these shortcomings, the State points to the KLRD memo to contend that
once its line of best fit was determined, individual district performance results were
predicted and then compared to their actual performance results:


       "[T]he formula [correlation between the two axes] associated with that line was used to
       determine [predict] the expected [performance] results of a district at any given
       percentage of students eligible for free lunch. The actual [performance] results of the
       districts were then compared to the expected [performance] results of districts with the
       same percentage of students eligible for free lunch." (Emphases added.) See KLRD
       memo, p. 1.


       According to the State, its selected 41 districts were successful because they either
"exceeded their expected results on all 4 measures" or had an "average scaled difference
on all 4 measures" exceeding expected results by at least one standard deviation. KLRD
memo, p. 1. However, the memo, the graphs, and the committee meeting minutes do not
identify any of the other districts that were measured. And consistent with the KLRD's
treatment of the 41 districts, no performance results—predicted or actual—are provided
for these other districts either.


       Once those 41 districts were selected, the KLRD proceeded to calculate the per
weighted pupil base amount for each. The memo describes the first two steps:


               "The [1] sum of expenditures from the general fund, supplemental general fund
       [LOB], at-risk funds, and bilingual fund (excluding flow-through aid, transfers and
       transportation expenditures) was [2] divided by the weighted enrollment according to the




                                                   23
       weightings recommended by the [2006] Legislative Division of Post Audit cost study."
       KLRD memo, p. 1.


For the KLRD's next step:


       "This amount was then divided by 1.4, to account for the fact that local option budgets
       are approximately 40 percent of general fund budgets, to get to a per weighted pupil base
       amount." KLRD memo, p. 1.


The last step of the KLRD calculation was to determine an average:


       "The average of those per weighted pupil base amounts of the identified schools was
       $4,080." KLRD memo, p. 1.


       The plaintiffs criticize this approach for a number of reasons. In support of their
arguments, they list the 41 districts and—unlike the State—for each one provide certain
data for school year 2015-2016. The information comes either from the record on appeal
or the KSDE website, which the court continues to judicially notice under K.S.A. 60-409
and K.S.A. 60-412. Several of their arguments will be addressed in turn.


       The plaintiffs argue this is simply a recalculation of what these 41 chosen districts
"were allowed to spend under a former formula that was unconstitutionally underfunded,"
which prevented the districts from spending the necessary amounts to meet the
constitution's mandate. Toward that end, they argue the 41 districts are neither successful
nor overachieving. "While these districts may outperform expectations, they do not pass
constitutional muster." Many of the 41 "have high rates of students 'not on grade level' in
either reading or math." See Gannon IV, 305 Kan. at 904 (The KSDE new testing
standards group students into four achievement levels; the lowest is level one: "students
who are not performing at grade level in the given subject."). Phrased another way,



                                                  24
plaintiffs basically argue that these districts are perhaps merely the best, or the most
efficient, of the constitutionally inadequate.


       As explained below, we agree based on the record before us that these 41 selected
school districts have not been shown by the State to be appropriate candidates from
which to extrapolate the costs of achieving the educational outcomes set out in Gannon I,
298 Kan. 1165-70. Simply put, merely performing "better than expected"—while perhaps
a test for efficiency—is not our Kansas test for constitutional adequacy.


       In Gannon IV, we held a system that fails to provide approximately one-fourth of
all its public school K-12 students with the basic skills of both reading and math because
of funding levels "is not reasonably calculated to have all Kansas public education
students meet or exceed the minimum constitutional standards of adequacy." 305 Kan. at
855-56. In other words, such a system is unconstitutional. Here, 4 of 41 (10%) of the
State's selected districts (Woodson, Chaparral, Coffeyville, and Independence)
experienced 24.18% or more of their students performing below grade level in ELA. Two
of the selected districts (Coffeyville and Salina) had more than 27% of their students
performing below grade level in math. And as shown by the table below, many students
in 22% of the selected districts—9 of the 41—perform well below grade level in both of
these "subjects at the heart of an adequate education." 305 Kan. at 855.


                District Name               % Below grade       % Below grade
                                            level in ELA        level in Math
                Chaparral                   27.25               23.73
                Woodson                     24.79               19.42
                Coffeyville                 24.23               27.67
                Independence                24.18               22.31
                Lyons                       22.91               23.77
                Salina                      22.29               27.89
                Chanute                     21.39               22.08
                Halstead                    20.05               21.11
                Parsons                     19.79               23.11



                                                 25
       In total, 19% or more of the students in a number of the districts chosen by the
State were performing below grade level: 14 of the districts in ELA and 14 of the
districts in math. Considering overlap, in 19 of 41 (46%) of the selected districts at least
19% of the students were performing below grade level. Indeed, the averages of all these
schools in the State's model reveal 16.65% of the students were below grade level in ELA
and 16.64% were below grade level in math. These profiles raise doubt about why these
districts can be included in the 41selected by the State—a question the State does not
attempt to answer.


       The plaintiffs further point out that if the State's current successful schools formula
had been applied to Wallace County—one of the 41 selected districts—in school year
2015-2016 it would have spent $4,690 as its base per pupil. Consistent with the plaintiffs'
observation about Wallace County, we note that 26 of the 41 districts had to spend more
base per pupil (per the State's self-described successful schools formula) than the $4,006
BASE allocated by the State for fiscal year 2018 through S.B. 19. Most troubling, last
year 5 of these "overspending" 26 districts were already experiencing substantial
percentages of students performing below grade level in both ELA and math.


                District and last year       % Below grade     % Below grade
                $ spent                      level in ELA      level in Math
                Chaparral: $4,209            27.25             23.73
                Woodson: $4,160              24.79             19.42
                Lyons: $4,211                22.91             23.77
                Halstead: $4,320             20.05             21.11
                Barnes: $4,504               19.40             18.51
                Average: $4,281              22.88             21.31


       The State has failed to show that these 26 districts will remain "successful"—or
more pertinent to the central issue, that they will be able to provide a constitutionally
adequate education to their students—when for the present fiscal year their base funding
has been cut for each student from anywhere between $7 (Waconda) and $684 (Wallace
County). We have the same concern about constitutional adequacy for all those other

                                             26
districts—who are not among the 41 successful schools—that also are experiencing base
funding reductions. For as was established through the panel's findings in Gannon IV,
"'money makes a difference' in public education." 305 Kan. at 900. Most on point here,
the panel found that historically Kansas student achievement actually declined as funding
decreased—a finding we affirmed as supported by substantial competent evidence. 305
Kan. at 892.


       As a result, we are especially troubled by the special assistant attorney general's
repeated requests at oral argument for this court to give the State "at least 2.5 to 3 years"
to see how—or even whether—the new funding levels play out in a constitutionally
adequate manner for the 286 school districts and approximately 500,000 students in our
state. During the remedy phase the State has the burden to show constitutional
compliance by demonstrating the validity of any methodology used in crafting a funding
formula or arriving at funding amounts. But simply arguing that it hopes to show it will
be compliant years from now does not meet that burden, especially when this litigation
was filed in 2010.


       Stated simply and starkly, the State's "successful schools" model does not contain
enough schools or districts meeting student performance standards—much less
constitutional standards of adequacy—to warrant that label. As was expressed in the LPA
study of 2006 ordered by the legislature, the successful schools model is where
"[r]esearchers identify a set of schools or school districts that already meet a set of
outcome standards. These districts' spending is used to estimate what it would cost other
districts to achieve the desired outcomes." (Emphases added.) The A & M study similarly
explained: "The successful schools approach is most useful when the state has specified
its objectives, and districts can be identified that meet them on the basis of acceptable
criteria." (Emphasis added.) See also Rebell, Safeguarding the Right to a Sound Basic
Education in Times of Fiscal Constraint, 75 Alb. L. Rev. 1855, 1958 (2012).


                                              27
       Deficiencies in the State's cost-estimating approach stem not only from the
KLRD's virtually undisclosed review of the school districts but also from (1) the brevity
of its resultant memo and attachments and (2) the timeliness of the presentation of those
materials to a legislative body. With the passage of CLASS in March 2015, the
legislature declared it would work on the replacement school finance formula and have it
ready by June 30, 2017—the date the legislature chose for CLASS's expiration. 305 Kan.
at 854. Yet the memo and its attachments—the full documentation of the cost-estimating
approach we are asked to approve—apparently were not provided to the Senate Select
Committee on Education Finance until May 12, 2017, and were never presented to the
House K-12 Education Budget Committee. Sparse documentation resulted—
documentation that raises more questions than it answers and provides no alternative
explanation sufficient for the State to meet its burden.


       The KLRD study's ostensibly short duration is in contrast to the A & M study,
which lasted seven months, and the 2006 LPA study, which took approximately six
months and was presented to the 2006 legislature on January 9, 2006—permitting
thorough review during the entire legislative session. And while the KLRD work was
represented by only four pages composed of memo and graphs, the A & M study,
including attachments, was 166 pages in length. The LPA study, including attachments,
was 343 pages: 114 pages of report text and more than 200 pages of appendices. Not
surprisingly, we characterized these latter two studies as performing "exhaustive review
of the state's school finance system." Gannon IV, 305 Kan. at 896. Consistent with the
complexity of such studies, after the LPA study expressly rejected the successful schools
model in favor of the cost function approach, it "hired consultants to perform the
sophisticated statistical techniques involved in a cost function analysis that would
estimate the cost of meeting the performance outcome standards adopted by the State
Board of Education." (Emphasis added.)




                                             28
       Additionally, the State does not explain why the 2017 legislature chose to employ
what it describes as a successful schools model when its LPA had expressly rejected the
model in the 2006 report after reviewing the four basic approaches used in education
research to estimate education costs and consulting with "a number of representatives of
Kansas school districts, academic researchers, and staff from the National Conference of
State Legislators." LPA study, p. 32. Similarly, the State does not explain why the
legislature should now embrace this model when the State's own expert witness testified
to the panel in disapproval of A & M's use of the model because it was not reliable, i.e., it
did "not answer the basic question, how much does it cost to achieve some given level of
achievement."


       Nevertheless, in support of the KLRD's recent use of its professed successful
schools model, the State has now pointed out that the A & M study, at least in part, also
used a successful schools model. The A & M study's actual use, however, provides a
further—and sharp—contrast to the State's current approach.


       The A & M study first used student test performance data from many school
districts over two years to help identify successful schools. It then considered a separate
analysis it had previously performed to study "spending efficiency." In other words,
A & M "ran a regression analysis to see if a district's spending was in line with that of
districts of similar size and characteristics." It considered the proportion of students from
low income families, i.e., free lunch qualifiers under federal law. Unlike the KLRD, it
considered factors such as the size of attendance centers, enrollment, tax effort, and
assessed value per pupil to determine how they affected spending and then used that
information to predict the spending of each district.


       After performing this regression analysis, A & M determined that 50 of the 85
schools chosen as successful would be considered "inefficient," i.e., their "actual
spending was higher than the predicted spending." So A & M did not apply this

                                             29
efficiency factor in its search for successful schools: "Since the majority of successful
districts would be considered inefficient spenders, we did not use this examination of
efficiency."


       Here, the State's model essentially stressed just the opposite. Instead of
emphasizing success as measured by students' high test performance, it emphasized
success based on a form of efficiency that was primarily, if not solely, measured by what
the State considered to be those districts "exceed[ing] their expected performance by the
greatest levels." Once the State learned how many of its selected districts—the 41
identified by its efficiency regression analysis—had significant percentages of students
performing below grade level, if it did not eliminate efficiency as a factor like the A & M
study did, it presumably should have at least reduced efficiency's dominant influence in
its successful schools calculus. And at the very least, the State should have explained why
the KLRD's approach validly rendered an outcome in line with the constitutional standard
of adequacy—as A & M did when it not only provided extensive explanations but also
cited academic research affirming the techniques it chose for performing its task.


       In addition to addressing several of the plaintiffs' arguments and those described
above, we independently note several problems with the mathematical path leading to the
State's calculation of BASE at $4,080 for fiscal year 2018. As mentioned, the State's first
step involved adding each of the 41 districts' expenditures from the general fund,
supplemental general fund (LOB), at-risk funds, and bilingual fund (excluding flow-
through aid, transfers, and transportation expenditures). This sum was then "divided by
the weighted enrollment according to the weightings recommended by the [2006]
Legislative Division of Post Audit cost study." But consistent with the State's overall lack
of explanation, it fails to specifically explain why it included the at-risk and bilingual
funds in its sum of expenditures—when the A & M study it points to excluded them. That
study not only excluded these funds, but also those for capital outlay, transportation,


                                              30
special education, and food service as it strove to arrive at a base expenditure level ("the
cost of educating an average student") from its successful districts.


       Moreover, the KLRD does not disclose, much less provide an explanation for, its
chosen date of the actual expenditures it used in its calculations. But it presumably used
those expenditures, e.g., for at-risk students, from the most recent information available:
the 2016-2017, or maybe 2015-2016, school years. For those school years, the funds
available for districts to spend were calculated using the at-risk statutory weighting then
in effect: .456. The process is described by K.S.A. 2014 Supp. 72-6414(a):


               "The at-risk pupil weighting of each district shall be determined by the state
       board by multiplying the number of at-risk pupils included in enrollment of the districts
       by .278 for school year 2006-2007, by .378 for school year 2007-2008 and by .456 for
       school year 2008-2009 and each school year thereafter. The product is the at-risk pupil
       weighting of the district." (Emphases added.)


       This resulting product is then added to their full-time equivalent enrollment. The
sum is in turn multiplied by the BSAPP, or S.B. 19's BASE, to produce the state financial
aid to which they are entitled. Other weightings also play a factor. See Gannon I, 298
Kan. at 1112 (summarizing how SDFQPA formula operates).


       Several problems are immediately evident from the State's use of the weightings
recommended years ago by the LPA. Before discussing them, we observe that the State
has provided no rationale for currently using the values of those weightings from 2006,
e.g., .484 for at-risk students. See Gannon IV, 305 Kan. at 856 (The State will bear the
burden of explaining its rationales for the choices made to achieve compliance.).


       As to the first problem, by using the LPA's higher .484 at-risk pupil weighting as
part of the denominator in the division to ultimately help determine the KLRD's "per
weighted pupil base amount," the resulting quotient is obviously smaller than when using
                                                   31
the denominator (.456) that has been in effect since at least the 2008-2009 school year.
K.S.A. 2014 Supp. 72-6414(a). The result, as admitted by the special assistant attorney
general in response to questions during oral arguments, is a lower total weighted amount
which in turn leads to a lower calculated "per weighted pupil" base amount, i.e., BASE—
$4,080.


       Second, the KLRD calculations use the actual total expenditures of at-risk funds
and general funds as two of the factors comprising the KLRD numerator in its division.
And these two categories of expenditures were necessarily limited by the amount of
available funds that were calculated using (1) the actual, lower at-risk pupil weighting of
.456 and (2) a base aid figure for that year lower than the one recommended by the LPA
when it was recommending .484 as the at-risk weighting. Compare the actual BSAPP for
2016-2017 ($3,852) with the LPA's non-inflation-adjusted BSAPP ($4,167) for 2005-
2006: a reduction of $315.


       Simply put, the KLRD's resultant quotient of "per weighted pupil base amount" is
squeezed from both sides—by a lower numerator and a higher denominator. This lower
amount is partially attributable to the State's inconsistent use of the at-risk weighting
factor. Stated another way, the State simultaneously used different values for the same
factor in the same formula to arrive at its result. It has not met its burden of explaining
why. See Gannon IV, 305 Kan. at 856.


       Given these flaws, we must conclude the State has not established any valid figure
through its calculations—based upon the schools it calls successful—to show S.B. 19 is
constitutionally adequate. In short, the State has not met its burden: to show that the
public education financing system provided by the legislature in S.B. 19 for grades K-12
is reasonably calculated to have all Kansas public education students meet or exceed the
standards set out in Rose and presently codified in K.S.A. 2016 Supp. 72-1127. See
Gannon IV, 305 Kan. at 854, 856.

                                              32
        Related to our concern about the State's poorly demonstrated rationale for
calculating BASE is our concern about its attempt to explain why after calculating BASE
at $4,080, it instead appropriated only $4,006 for fiscal year 2018. It offers as
justification the inability of districts to effectively and efficiently absorb an additional
$74 per student in fiscal year 2018, e.g., additional teachers will be difficult to hire at, or
after, the start of the school year.


        The plaintiffs respond there is no evidence that districts would have any
difficulties at any time of the school year in hiring paraprofessionals, "which are a proven
method for increasing student performance," citing Gannon IV, 305 Kan. at 898. They
also point out that in 2009-2010 school districts eliminated more than 500
paraprofessionals because the districts were unable to properly pay for them when the
cuts started. See 305 Kan. at 898. We independently note that the districts have
previously received as much as $289 million in additional funding for one school year
without any demonstrated problems, especially fund absorption. Gannon I, 298 Kan. at
1114.


        It has been suggested that at best, this reduction in the value of BASE
demonstrates the State's lack of faith in its own model. At worst, it demonstrates—as the
plaintiffs argue—the State's intention to never follow its model's calculations if they
produced results the legislature believed it could not afford, or did not want to fund. Cf.
Gannon I, 298 Kan. at 1185 (panel made a reasonable inference that the reduction in
supplemental general state aid reflected no other reason than a choice based on the
amount of funds desired to be made available by the legislature).


        Constitutional inadequacy is an unfortunate conclusion to have to draw, especially
in light of the amount of time the State has had to work on the specific issue of adequate
funding. The State has known since December 2014 that the panel had found, based upon

                                              33
the Rose-based test from Gannon I, that the SDFQPA funding levels had been inadequate
from fiscal year 2009 through fiscal year 2015. Gannon IV, 305 Kan. at 857-58, 880,
884-85.


       Several months after the panel ruled that funding under the SDFQPA was
inadequate, the 2015 legislature repealed that law and replaced it with CLASS, choosing
to essentially freeze for two years the funding at the SDFQPA-computed levels of fiscal
year 2015—levels which the State knew the panel recently had found inadequate. 305
Kan. at 857-58. The legislature then gave itself more than two years to study, design, and
pass a worthy replacement to the SDFQPA by setting CLASS to expire on June 30, 2017.
305 Kan. at 918.


       Additionally, the State has known since June 2015 that the panel also found
CLASS's funding levels to be unconstitutionally inadequate for fiscal years 2016 and
2017. Gannon IV, 305 Kan. at 858. So at a minimum, by that date the State knew the
panel had found inadequate funding from fiscal year 2009 through fiscal year 2017. And
finally, it has known since March 2017 that this court affirmed the panel to hold CLASS
was inadequately funded in fiscal year 2016 and fiscal year 2017. Gannon IV, 305 Kan. at
855-56.


       The State's "effective BASE" argument is an ineffective one.


       The State also claims the 2006 LPA study "provides further support for the
legislature's conclusion that S.B. 19 is reasonably calculated to remedy the constitutional
violations identified in Gannon IV." Specifically, while the LPA cost study was not a
substantial factor in its successful schools analysis, the State contends that the latter's
funding nevertheless matches up well with the former's recommended funding. See




                                              34
Gannon IV, 305 Kan. at 917 (cost studies should not be ignored by the State in creating a
remedy).


       The plaintiffs reject how the State uses the LPA cost study to support its adequacy
argument, offering their own version of its proper application to this case. As explained
below, we do not fully agree with either party. But we ultimately conclude the State's
embrace of the LPA study still does not demonstrate it has met its burden of showing
constitutional compliance.


       We begin by observing the State correctly recognizes the panel relied, at least in
part, upon the LPA study recommendations to reach a number of its funding conclusions.
Accordingly, for its argument the State accepts the panel's calculation in which the panel
purported to take the LPA study's 2006 base amount and inflated it to $5,119 in 2011-
2012 dollars. From there, the State attempts to further adjust for inflation by using an
online calculator from the Bureau of Labor Statistics to reach a BASE of $5,468 as of
May 2017—all based upon the LPA study's recommendations.


       The State also correctly recognizes the LPA study's funding recommendations did
not include consideration of LOB funds. So it argues that any funding totals for
measuring S.B. 19's adequacy must not only include funds generated using the
recommended, and inflation-adjusted, LPA base but also LOB-generated funds.
Accordingly, the State criticizes the plaintiffs for "almost entirely" relying on the
argument that S.B. 19's funding is inadequate because fiscal year 2018's BASE of $4,006
is lower than even the fiscal year 2010 BSAPP statutorily set amount of $4,492.


       In effect, the State argues that after the hundreds of millions of LOB dollars
expected to be generated from S.B. 19 in fiscal year 2018 are added to the funds
generated by the $5,468 BASE, the sum is so large that the BASE can readily be reduced
to $4,006 without decreasing the total amount of funds otherwise available. Moreover, it

                                             35
specifically contends these combined funds—using $4,006 to compute BASE-generated
funds—will still produce $118 million more than what would have been produced by
using the $5,468 BASE alone. Working backwards, the State essentially argues that its
S.B. 19 funds—through BASE computations and projected LOB funds only—combine to
create an "effective BASE" of $5,639, i.e., $171 greater than the LPA inflation-adjusted
$5,468.


       Applying the same rationale and methods for fiscal year 2019, the State concludes
that S.B. 19 totals—using $4,138 BASE-generated funds and projected LOB funds—
represent an "effective BASE" of $5,728. Similar to its fiscal year 2018 computations for
"extra funds," it calculates that $180 million more than the LPA-based recommendations
will be available.


       Greatly summarized, the plaintiffs' computations instead rely upon starting at
fiscal year 2010 with a statutorily set base of $4,492, which they use to compute base aid
and LOB funds. Moreover, in response to the State's contention that the LPA study's
recommendation, once adjusted for inflation and without considering LOB funds,
required funding a base of $5,468 in fiscal year 2018, their own calculations for inflation
instead demonstrate a required base of $6,435 for that year. They emphasize that this
figure is also higher than the State's "effective BASE" of $5,639, i.e., even when
considering LOB funds in the mix.


       We adopt a straight-forward approach, relying—as did the panel and both
parties—upon some LPA base aid calculations and conclusions. We start with the figures
calculated by the LPA for the second (and last) of the school years it considered, i.e., the
$4,659 base amount the panel held was required for 2006-2007. Assuming without
deciding the accuracy of the Bureau of Labor Statistics inflation calculator and the dates
of calculation relied upon by the State, utilizing them for inflationary adjustments
increases the LPA base to $5,474 by May 2017. See, e.g., Gannon IV, 305 Kan. at 895

                                             36
("panel found that every witness, including experts, who testified on the subject
confirmed that the costs of educating Kansas students and the demands on Kansas
education had only increased since 2007"). That figure is admittedly quite close to the
State's calculation, $5,468, which it based upon the panel's computations.


       The main problem for the State arises, however, when it is understood that the
LPA authors did not stop there. Specifically, merely adjusting the LPA study's figures for
inflation ignores a critical part of its analysis and conclusion. That is, adjusting for
inflation essentially only preserves the status quo on student performance. According to
the LPA, if performance is also to be improved, inflation-adjusted monetary figures need
to be further adjusted upward to accomplish that goal. Indeed, as we noted in Gannon IV,
the LPA study had "concluded, with '99% confiden[ce],' that the relationship between
student performance and district spending was positive, i.e., that 1% increase in student
performance was associated with a .83% increase in spending." 305 Kan. at 900.


       These conclusions of the LPA study are clearly expressed. The LPA first set forth
its estimates for the base aid for students in school years 2005-2006 ($4,167) and 2006-
2007 ($4,659). LPA study, p. 35. It then explained why in only one year this amount
increased nearly $500, i.e., almost 12%:


       "Our estimate for 2006-07 increases in part because of inflation, but also because the
       standards are higher in 2006-07. For example, between 2005-06 and 2006-07, the
       standard for 10th grade math increases from 47% proficiency to 56%, and the standard
       for 5th grade reading increases from 63% proficiency to 70%.


               "The estimated base-level cost of meeting standards will continue to increase
       significantly in future years, because the standards adopted by the [State] Board increase
       each year until 2013-14 (when 100% of all students are required to reach proficiency on
       Statewide assessment tests.)" (Emphases added.) LPA study, p. 35.




                                                   37
           We recognize that the 100% proficiency standard cited by the LPA has been
lowered since then. We also recognize that changes can be made to "the labels for the
student performance standards, the level of skills needed to meet those standards, and
even the tests for measuring performance against those standards." 305 Kan. at 905. But
most important, "through it all, the underlying purpose of the standards remains constant;
here, to determine educational proficiency in any given year." 305 Kan. at 905. And we
clearly held in Gannon IV that the Kansas public education financing system was
unconstitutional—when only 75% of all public school K-12 students were at grade level
or above in the basic skills of both math and reading, and a significant group of harder-to-
educate students were being left even further behind because of inadequate funding. 305
Kan. at 906-08, 913. We expressly noted that student proficiency levels were not only
low but also appeared to have steadily regressed after the 2011-2012 school year through
2015-2016. Gannon IV, 305 Kan. at 904. The following chart demonstrates the levels.


 Year       BSAPP     All below grade    All below        All High School   All High School   All 8th Grade    All 8th Grade
                      level ELA          grade level      below grade       below grade       below grade      below grade
                                         Math             level ELA         level Math        level ELA        level Math
 2011-12    $3,780    12.4% (panel       14.1%            10.6%             15.4%             11.8%            15.2%
 (FY                  held scores
 2012)                began to falter/
                      waiver)
 2012-13    $3,838    14.3%              20.5%            11.5%             19.2%             13.3%            22.2%
 (FY
 2013)
 2013-14    $3,838    0 data (server     0 data (server   0 data (server    0 data (server    0 data (server   0 data (server
 (FY                  down)              down)            down)             down)             down)            down)
 2014)
 2014-15    $3,852    20.7%              23.3%            23.7%             36.9%             20.5%            36.8%
 (FY
 2015)
 2015-16    $3,852    23.3%              26.3%            27.8%             40.8%             23.4%            40.1%
 (FY        (CLASS)
 2016)



           Accordingly, we concluded more funding was needed to raise performance to at
least reach the minimum standards of K.S.A. 2016 Supp. 72-1127. 305 Kan. at 913-14. In
S.B. 19, the legislature has declared its "purpose and intention" to provide a financing
system to meet those statutory standards. S.B. 19, § 70.




                                                              38
       But as the State currently professes to provide adequacy, it does not indicate why,
how, or by how much, any of these levels are going to be improved by its proposed level
of funding in S.B. 19—whether for "all students" or all subgroups (except perhaps for at-
risk). Cf. 305 Kan. at 855, 906-07 (approximately 15,000 African-American students and
approximately 33,000 Hispanic students not proficient in reading and math). And given
the above table showing results of "all" students tested, we must also expressly reject the
State's occasional contention throughout its brief that in Gannon IV we were concerned
exclusively with the underperforming subgroups and that only their performance caused
by inadequate funding was the basis for the Article 6 violation.


       We contrast the State's present failure with the example of its 2006 LPA study
which concluded it would cost $500 more per year in base aid per pupil to meet inflation
and improve student performance to specified levels. LPA study, p. 35. This
improvement included, but was not limited to, raising 10th grade math proficiency to
reach the new standard that increased by 9% and raising 5th grade reading proficiency to
reach the new standard that increased by 7%. LPA study, p. 35. And it is the plaintiffs
who argue—without dispute by the State—that during fiscal year 2018 and fiscal year
2019, inflation will consume approximately $158 million of S.B. 19's $292.5 million
"increase," leaving an average of approximately $67 million each year for actually
improving proficiency. The State makes no effort to show how even this amount of new
money could improve performance. See, e.g., Gannon IV, 305 Kan. at 892, 900
(substantial competent evidence supported panel's finding that money makes a difference
in public education).


       Ultimately, we must also reject the State's overall argument that (1) simply adding
LOB funds to the LPA study's inflation-adjusted "base" (2) can create an "effective base."
Inherent in this argument is the contention that the two bases are somehow comparable.
But this is a false equivalency because they are fundamentally different with frequently
different purposes.

                                            39
       The category of at-risk students readily illustrates some of those differences. For
fiscal year 2018, school districts will receive $4,006 BASE for every student in their
district. See L. 2017, ch. 95, § 4(jj). For each at-risk student, the districts will receive an
additional $1,939—$4,006 BASE multiplied by the at-risk statutory factor of .484. L.
2017, ch. 95, § 23(a). But the at-risk factor does not apply to LOB funds because they are
not included in S.B. 19's calculation of total foundation aid. So it cannot produce a
multiplier effect to increase these funds—by nearly 50 cents on the dollar—for the
hundreds of districts with these students. The difference becomes even more important
when considering the legislature's growing emphasis to shift away from funding
education through base aid toward a greater reliance on LOB funds. See Gannon III, 304
Kan. at 501 (acknowledging shift, with BSAPP decreasing as LOB cap steadily
increased).


       For example, the extra funds provided for at-risk students that are lost because of a
$10 reduction in the underlying BASE cannot be replaced by LOB funds that merely
restore the $10 to the level of BASE. This result runs counter to the acknowledgment that
at-risk students "require more resources for their education than others" and to the
legislature's accompanying rationale for S.B. 19's increase of the at-risk ratio from .456 to
.484. Gannon IV, 305 Kan. at 877; see also U.S.D. No. 229, 256 Kan. at 244.


       In a more general contrast to the BASE, LOB-generated funds do not provide the
same fixed amount to every student regardless of their locale. The individual districts that
levy those discretionary mills not only retain these funds, but the amounts of those funds
can also vary widely among the districts because of differences in property wealth, as
well as differences in the LOB percentage of their general state aid authorized by their
individual school boards. See Gannon I, 298 Kan. at 1182-83; L. 2017, ch. 95, § 15(h)
(LOB-generated funds remain in the local district). Not even the supplemental general
state aid ensures that every student receives the same amount of LOB funding. See 298
40
Kan. at 1187; L. 2017, ch. 95, §§ 4(jj), 15, 17. So for the State to essentially argue that
every student in every district is the beneficiary of the same "effective base," i.e., BASE
plus LOB-generated funds, is simply incorrect.


       We observe that in fiscal year 2016, LOBs generated more than $1 billion, which
KSDE projects to rise to approximately $1.1 billion in fiscal year 2018. See Gannon IV,
305 Kan. at 893. Instead of being included in the total foundation aid formula, and being
subject to any of those limitations, the LOB funds can be used by the districts in a myriad
of other ways, e.g., to directly supplement funding from the base formula. See Gannon
IV, 305 Kan. at 893 (LOB funds, generally unrestricted in their use by local districts, now
pay for nearly one-fourth of districts' operating expenses.). In short, the more that LOB
funds are used to pay the expenses of the basic education owed to students, then the less
that state funds will be necessary to do so. See Gannon III, 304 Kan. at 501 (BSAPP
decreased as LOB cap increased). It logically follows that even less funding then will go
to benefit the weighted pupils—whether bilingual education, vocational, at-risk, or
otherwise—through the total foundation aid formula. And those funds will continue to be
reduced as long as school boards, and their voters, are able to increase their LOB
authorizations and mill levies and use surrogate funds—with the legislature's
empowerment and encouragement.


       Continuing that trend to its ultimate conclusion would mean that all the expenses
of the basic education, i.e., BASE, would instead be paid for with LOB funds. That
would result in statutory weights—assuming they continued to exist—having no effect
and large losses being suffered by the numerous districts whose enrollments would not be
adjusted. So the greater the reliance on LOB-generated funds, and the less the reliance on
BASE-generated funds, the more the specter of unconstitutional structure looms.


       Finally, accepting the State's argument about "effective BASE" would be akin to
believing that if 20 districts each received $10 million in extra funding, the resulting $200

                                              41
million had been added to the total funding of all districts, then divided by the total
number of students to produce an effective rate for the State. Because only the students in
the 20 districts would receive the benefit, however, the "effective rate for all" argument
cannot be accepted. Cf. Gannon I, 298 Kan. at 1173 ("'[E]ven if the total appropriation
for schools is ample, a system of finance that allocated the entire amount to half of the
school districts in the state, while leaving the other half with none, cannot be considered a
suitable provision for finance.'" [Emphasis added.]) (quoting Levy, Gunfight at the K-12
Corral: Legislative v. Judicial Power in the Kansas School Finance Litigation, 54 Kan.
L. Rev. 1021, 1069 [2006]).


       Although related, this particular problem should not be confused with another one
that is also potentially created by the legislature's increased reliance on LOB funding.
Specifically, some school boards or their voters may reject raising their LOB percentages
to obtain funding—whether through higher mill levies alone or together with
supplemental state aid—to replace those monies that have been lost by a lowered BASE.
See Montoy IV, 282 Kan. at 30-31 (Rosen, J., concurring) ("[B]ecause the LOB is
optional and some school boards or taxpayers may reject a local tax to support their
school district, children in districts in which base level funding is inadequate and in
which an LOB is not adopted, or is not adopted at the full cap, may not have the funds
necessary for a constitutionally adequate education.").


       Retaining or even increasing the reliance on LOB funding as a means of providing
a constitutionally adequate education may, of course, be a policy question for the
legislature. But at some point the constitutionality of the various configurations
ultimately created by the legislature that express or promote that policy is a question
solely for this court.


       "[O]ur Kansas Constitution clearly leaves to the legislature the myriad of choices available to
       perform its constitutional duty; but when the question becomes whether the legislature has


                                                   42
       actually performed its duty, that most basic question is left to the courts to answer under our
       system of checks and balances." Gannon I, 298 Kan. at 1151.


See also 298 Kan. at 1167 ("'"[A]n act of the Legislature repugnant to the constitution is
void."'") (quoting Marbury v. Madison, 5 U.S. [1 Cranch] 137,177, 2 L. Ed. 60 [1803]).


S.B. 19 as outlier


       Finally, we further note other calculations in the record of "new money needed"
for fiscal year 2018 and fiscal year 2019 are considerably higher than the $292.5 million
presented by the State. At the high end is $1.7 billion as calculated by the plaintiffs by
averaging the legislatively ordered cost studies performed by A & M in 2002 and the
LPA in 2005-2006 and then adjusting for inflation. And next highest is approximately
$893 million as presented to the governor by the Kansas State Board of Education (SBE)
in its budget for fiscal year 2018 (base of $4,604 for around $565 million) and fiscal year
2019 (base of $5,090 for approximately $328 million). The next highest is $819 million
as calculated by plaintiffs using the panel's fiscal year 2014 proposed base of $4,980 in
fiscal year 2018 and continuing to adjust for inflation by increasing that base to $5,055 in
fiscal year 2019. The fact these wide-ranging calculations have been presented does not
alone resolve the issue of adequate funding. The magnitude of the difference between
those calculations and S.B. 19's, however, emphasizes the need for the State to truly
demonstrate the validity of its funding approach and the financial figures that approach
produces.


At-risk funding


       Although not clearly articulated, the State occasionally appears to also argue that it
cured all the constitutional inadequacies this court found in Gannon IV solely by
providing additional funds for at-risk students. As support, the State cites: (1) the

                                                   43
increase to the at-risk weighting; (2) the 10% at-risk floor; (3) funding full-day
kindergarten; (4) $2 million for preschool-aged at-risk students; (5) the requirement that
at-risk funds be spent on best practices; and (6) the requirement that any year-end balance
in the at-risk fund remain there and not be used for other purposes.


       Districts receive at-risk funds based on whether a student is eligible for free meals
under the National School Lunch Act, i.e., the "free meal proxy." See L. 2017, ch. 95, §§
4(c)(1), 23(a)(2) (at-risk students are considered the same as those eligible for free meals
under the National School Lunch Act).


       Increased at-risk weighting


       S.B. 19 admittedly channels more funds directly to at-risk students by raising the
at-risk weighting from .456 to .484. Compare K.S.A. 2014 Supp. 72-6414(a) with L.
2017, ch. 95, § 23(a). Per the State's brief, when multiplying this higher weighting by the
BASE of $4,006 the weighting change helps produce an additional $23 million. Plaintiffs
argue this fix does not sufficiently address the at-risk inadequacies we found in Gannon
IV. We conclude the State has failed to meet its burden to show the additional funds are
"reasonably calculated to have all Kansas public education students meet or exceed the
standards set out in Rose [v. Council for Better Educ., Inc., 790 S.W.2d 186 (Ky. 1989)]
and presently codified in K.S.A. 201[6] Supp. 72-1127." 298 Kan. at 1170.


       In Gannon IV, we examined student performance results, which are maintained by
KSDE, according to a number of different measures. See 305 Kan. at 901-15. Among
other things, we reviewed the performance by the category of students who received free
or reduced lunches. According to the KSDE, there are nearly 200,000 "free lunch"
students who are therefore by definition "at risk." See 305 Kan. at 906-13. The State,
however, again makes no effort to meet its burden and indicate how $23 million, coupled
with S.B. 19's other provisions, will be adequate for the underperforming students of this

                                             44
subgroup to meet the Rose standards. See 305 Kan. at 856 (reciting State's burden). For
example, in 2016, according to figures found on the KSDE website that we judicially
notice, of all the free lunch students tested, 39.8% performed below grade level in math.
For ELA that year, the numbers are nearly as pronounced: 37.2% of all the free lunch
students tested were below grade level in their performance.


       A focus on solely high school students receiving free lunches who were tested that
same year reveals even higher percentages of those performing below grade level: 59.6%
were below grade level in their math performance and 45.3% were below grade level in
ELA. Such telling results for students of this age are of additional concern because they
have fewer years to reach their appropriate grade level in subjects we hold to be at the
heart of an adequate education. See, e.g., Gannon IV, 305 Kan. at 855.


       Additionally, as mentioned earlier, this $23 million does not address the thousands
of underperforming students who are not receiving free lunches about whom we
expressed concern in Gannon IV. See 305 Kan. at 913-14.


       The 10% floor for at-risk funding


       S.B. 19 increases the number of students who qualify for the at-risk weighting
because it gives even those districts with less than 10% at-risk enrollment the benefit of
weighting by simply classifying 10% of the student body as at-risk. L. 2017, ch. 95, §
23(a)(3).


       This issue is discussed at length in our later equity analysis. Because the plaintiffs
submitted data from KLRD suggesting this provision will add $2 million, we
acknowledge it increases at-risk funding. But, as analyzed later, it only benefits two
school districts. Even assuming it were equitable—and we later conclude it is not—the


                                             45
State has not offered any support for its argument that this sum significantly contributes
to the adequacy issue. See 305 Kan. at 856 (State's burden).


       Funding full-day kindergarten


       S.B. 19 fully funds kindergarten by counting such students as full-time in the
districts' enrollment counts. L. 2017, ch. 95, § 4(ii). Under prior law, kindergarteners
counted as only .5 students regardless of whether they attended school for a full or half
day. K.S.A. 2014 Supp. 72-6407(a), (e).


       Full-day kindergarten is a widely accepted approach to improve student
achievement. Indeed, the Kansas 2010 Commission—created to extensively monitor and
oversee the school finance system—recommended that the legislature fund full-day
kindergarten because of the importance of early childhood education. See Montoy IV, 282
Kan. at 23-24. And the panel itself held that full-day kindergarten is one of the strategies
to improve student achievement identified by Kansas administrators, principals, and
teachers. Moreover, the return of this strategy responds to a concern previously raised by
this court that funding cuts had required the reduction or elimination of full-day
kindergarten. Gannon I, 298 Kan. at 1130.


       Plaintiffs argue, however, that providing full-day kindergarten will not favorably
impact the achievement gap because in the 2015-2016 school year—the most recent year
in which KSDE has data available—over 91% of eligible students were already attending
full-day kindergarten. KSDE, Kindergarten Report Summary.


       There admittedly are side benefits, however, to the State's fully funding
kindergarten, i.e., it frees up funds some school districts were already spending on it and
allows them to be applied elsewhere. We note that under prior law, school districts could
use their at-risk money for full-day kindergarten regardless of whether the student was

                                             46
classified as at-risk. K.S.A. 2014 Supp. 72-6414. But we also observe that some districts
were charging parents for the portion of all-day kindergarten costs not covered under the
prior law. With the need for those charges now being eliminated by S.B. 19, it is clear the
change will not result in "new money" for all districts. See K.S.A. 2016 Supp. 72-8255
(allowing a fee to enroll in full-day kindergarten); see also Mike Slagle, House K-12
Education Budget Committee testimony, March 27, 2017.


       While fully funding kindergarten is a well-supported approach to closing the
achievement gap, the State has not demonstrated how much money S.B. 19's change will
actually add to the school finance system given the variety of ways districts have
previously paid for it. As a result, despite probably being a move in the right direction,
the State has not shown on this record why this unknown amount is "reasonably
calculated to have all Kansas public education students meet or exceed the standards set
out in Rose [v. Council for Better Educ., Inc., 790 S.W.2d 186 (Ky. 1989)] and presently
codified in K.S.A. 201[6] Supp. 72-1127." 298 Kan. at 1170; see Gannon IV, 305 Kan. at
856 (State's burden).


       Preschool-aged at-risk funding


       S.B. 19 provides an additional $2 million for preschool-aged at-risk students each
year in 2017-2018 through 2021-2022. See L. 2017, ch. 95, § 4(ii)(2)(B). Plaintiffs
concede this additional money will help reduce the achievement gap for students young
enough to benefit from it. But they argue current K-12 students will not benefit. They
also argue it is inadequate to remedy the overall violation found by this court in Gannon
IV.


       We agree the State has not offered any support for the argument that this figure
significantly contributes to the adequacy issue. See 305 Kan. at 856 (State's burden). But
as the plaintiffs admit, "an increase in targeted, at-risk funding is helpful."

                                              47
Best practices requirement for at-risk funds


       Just like the former SDFQPA, under S.B. 19 districts must have an approved at-
risk student assistance program to qualify for funding via the at-risk weighting. See L.
2017, ch. 95, § 4(c)(1) (defining an at-risk student as a student enrolled in a district with
an approved program); K.S.A. 2014 Supp. 72-6407(c) (same under the SDFQPA). We
note KSDE's at-risk pupil assistance program guidelines provided some examples of
appropriate services, including an extended year, before school programs, summer
school, and extra support within a class. KSDE, Kansas At-Risk Pupil Assistance
Program.


       S.B. 19 also requires that all expenditures from a school district's at-risk education
fund be used on best practices identified by SBE. L. 2017, ch. 95, § 25. SBE must
identify and approve evidence-based best practices for at-risk program services by July 1,
2018, and school districts must utilize those particular practices beginning in the 2018-
2019 school year. L. 2017, ch. 95, § 25.


       The State argues this best practices requirement strengthens the prior law.
Plaintiffs respond that it is premature to judge whether this requirement will increase
achievement because SBE has yet to develop its list. They further point out that the
eventual list may not materially differ from KSDE's traditional requirements for an
approved at-risk student assistance program. And the State does not explain how it will.


       We acknowledge the best practices requirement is a direct attempt by the State to
help at-risk students. But the State has not demonstrated how this is going to result in a
material improvement over the longstanding requirement that school districts have an
approved at-risk student assistance program. See Gannon IV, 305 Kan. at 856.


                                               48
Year-end at-risk fund balance


       Under S.B. 19, any balance in the at-risk fund at the end of the fiscal year must
remain there for the following year. L. 2017, ch. 95, § 25(b). This effectively readopts the
pre-2012 law. See K.S.A. 2011 Supp. 72-6414a(b) (any balance shall be carried forward
in the at-risk education fund). During the intervening years, districts were permitted to
use any unencumbered balance remaining in that fund at the end of the fiscal year for
general operating expenses. See, e.g., K.S.A. 2012 Supp. 72-6414a(b) (any
unencumbered balance may be expended for general operating expenses); K.S.A. 2014
Supp. 72-6460(a) (same).


       Reverting to the pre-2012 requirement—that any remaining at-risk funds remain in
the at-risk fund—reflects an effort to maintain funding allocated specifically to benefit at-
risk students. But the State has provided no evidence to support its argument that this is a
"notable departure" from prior law, i.e., that "many districts used those funds for
purposes not directly related to the particular needs of at-risk students." So it is unknown
what actual impact this provision will have because the State has not demonstrated how
many districts had balances in their at-risk funds at the end of each fiscal year and chose
to transfer that money to pay general operating expenses, much less what those amounts
were. See Gannon IV, 305 Kan. at 856.


       In sum, S.B. 19 admittedly increases at-risk funding and adopts several policies.
But the State has not met its burden to show the efficacy of these changes to meet the
standard of constitutional adequacy. See 305 Kan. at 856. Specifically, it has not
demonstrated how much new money will be available because it is now fully funding
kindergarten. Nor has it demonstrated how many at-risk dollars will get carried forward
into the next full year given the new limitations. The only information available to us
shows there will be a total of 27 million additional at-risk dollars. This is the sum of the


                                             49
increased at-risk weighting ($23 million), the 10% floor ($2 million), and the preschool-
aged at-risk funding ($2 million).


Conclusion regarding adequacy


       The State has not met its burden to satisfactorily demonstrate to this court that the
K-12 public education financing system the legislature enacted, i.e., S.B. 19, is
"reasonably calculated to have all Kansas public education students meet or exceed the
standards set out in Rose [v. Council for Better Educ., Inc., 790 S.W.2d 186 (Ky. 1989)]
and presently codified in K.S.A. 201[6] Supp. 72-1127." Gannon I, 298 Kan. at 1170.


                               EQUITY (ON THE MERITS)


Introduction


       The State, in addition to arguing it has met its burden of establishing that S.B. 19
brings the State's education financing system into compliance with the constitutional
standard for adequacy, argues S.B. 19 does not violate Article 6 through unconstitutional
inequities. The State's initial brief presents three alternative arguments regarding equity.
First, the State contends the plaintiffs should not be allowed to raise new equity
challenges before this court. Second, it contends the plaintiffs, if allowed to raise equity
challenges, have the burden to establish unconstitutionality and must overcome a
presumption that S.B. 19 is constitutional. Finally, if the plaintiffs' equity challenges are
considered, the State argues S.B. 19 satisfies Article 6 regardless of which party bears the
burden of persuasion.


       We have already rejected the State's first two arguments. In this remedial stage of
the Gannon litigation, the State bears the burden of establishing S.B. 19 satisfies both the
adequacy and equity requirements of Article 6. See Gannon IV, 305 Kan. at 917 ("While

                                              50
considering cures, the legislature should also be mindful of the connection between
equity and adequacy."). So the State bears the burden to establish S.B. 19's
constitutionality in all respects, and no presumption of constitutionality attaches to this
remedial legislation. See 305 Kan. at 856.


       Consequently, we now focus on the State's third alternative argument and consider
whether the State has met its burden to establish that S.B. 19 meets the equity
requirement of Article 6. The plaintiffs urge us to rule that the State has not done so
because S.B. 19 creates, or exacerbates existing inequities by:


             Expanding the purposes for which capital outlay funds may be used;
             Reinstating a protest petition and election process relating to efforts to
              increase a school district's LOB authority;
             Basing the LOB equalization formula on each preceding year's LOB rather
              than the current year's; and
             Allowing some districts to receive at-risk funding for 10% of their
              enrollment even if that number exceeds the number of students actually
              meeting the criteria for such funding that applies to all other districts.


       We find merit in each of the plaintiffs' contentions after applying the equity test
relevant to an Article 6 analysis.


The equity test


       As our test for measuring equity under Article 6, "School districts must have
reasonably equal access to substantially similar educational opportunity through similar
tax effort." Gannon I, 298 Kan. at 1175. This test does not require that wealth-based
disparities between districts be measured under a zero-tolerance test or other
mathematically precise standard because "equity [is] not necessarily the equivalent of
                                             51
equality." Gannon II, 303 Kan. at 710; see Gannon I, 298 Kan. at 1180, 1188. Instead,
"[t]o violate Article 6, the disparities . . . must be unreasonable when measured by our
test." 298 Kan. at 1180.


       In reviewing the remedial stages of school-finance litigation, we have consistently
concluded that wealth-based disparities are unreasonable if the remedial legislation
increases or exacerbates inequities among districts. See, e.g., Gannon III, 304 Kan. at 504
(holding legislature's "use of the former capital outlay aid formula for the LOB funding
system increases and exacerbates the disparity among districts"); Gannon II, 303 Kan. at
733 ("The legislature's failure to provide additional supplemental general state aid for any
LOBs increased before July 1, 2015, exacerbates wealth-based disparities between
districts in the future and does not comply with our order in Gannon I."); Gannon I, 298
Kan. at 1173-74 ("legislat[ure's] increase in the LOB cap exacerbates the wealth-based
disparities between districts"); Montoy III, 279 Kan. at 833-34 (concluding increase in
LOB cap without additional supplemental general state aid exacerbates wealth-based
disparities among districts and thus falls short of the equity standard set in Article 6).


       As with adequacy, the legislature must comply with the equity requirement of
Article 6 "through structure and implementation." See Gannon I, 298 Kan. at 1198.


ISSUE 2: The State has not met its burden of establishing that school districts have
reasonably equal access to substantially similar educational opportunity through similar
tax effort after S.B. 19 expanded the authorized uses of the capital outlay fund.


       The plaintiffs argue S.B. 19 violates Article 6 because it expands the purposes for
which capital outlay monies may be used. Before analyzing this issue, some additional
background on capital outlay is helpful.




                                              52
       S.B. 19 authorizes school districts to raise and use capital outlay revenues under a
system essentially identical to ones in place throughout much of the time the SDFQPA
was in effect. The capital outlay statutes, which were not technically part of the SDFQPA
and are not part of the KSEEA, allow a local board to create a capital outlay fund with a
levy against taxable tangible property in its district. See L. 2017, ch. 95, § 50 (authorizing
fund); L. 2017, ch. 95, § 48 (defining the Kansas School Equity and Enhancement Act as
§ 3 through § 48 of S.B. 19).


       Local boards have had, and under S.B. 19 continue to have, discretion regarding
the level of taxation necessary to support their fund, although for most of the time since
the 1992 adoption of the SDFQPA the legislature has capped the taxing limit. Since 2005,
the legislature has imposed an 8-mill cap. K.S.A. 2014 Supp. 72-8801; see Montoy III,
279 Kan. at 822 (discussing specifics of this history). S.B. 19 also imposes an 8-mill cap.
L. 2017, ch. 95, § 50(c)(6).


       To implement this mill levy, school boards must pass an annual resolution and
publish it once a week for two consecutive weeks. The resolution then becomes effective
unless 10% of the district's qualified electors sign a protest petition within 40 calendar
days of the last publication. If a protest-petition effort is successful, the school board may
either abandon the resolution or notify the county election officer of an election at which
a majority of the voters must approve the resolution for it to become effective. L. 2017,
ch. 95, § 89(a). This process differs very little from that contained in previous statutes.
One significant difference, however, limits the effectiveness of a board's resolution to one
school year as compared to five years under previous statutes. Compare L. 2017, ch. 95,
§ 89(a) with K.S.A. 2014 Supp. 72-8801(a).


       As with LOBs, the amount of revenue raised through a mill levy varies from
district to district because of differences in the assessed property value of each one. See
Gannon I, 298 Kan. at 1178-79 (providing an example based on similar sized districts

                                              53
from "opposite ends of the spectrum" of assessed property value; in one district, a mill
generated approximately $18,000 to $19,000 and, in the other, approximately $350,000 to
$400,000). In the instant case, the plaintiffs point to the low assessed value of property in
their districts and compare that to neighboring or comparably sized districts. For
example, citing to KSDE reports, the plaintiffs note that during the 2016-2017 school
year, plaintiff U.S.D. 500 (Kansas City) raised only around $5.6 million with its 8-mill
levy. In contrast, nearby U.S.D. 229 (Blue Valley), which is in a different part of the
Kansas City metropolitan area, raised more than $22.7 million with its 8-mill levy.


       To reduce the funding inequity inherent in property taxes, the legislature has
provided for capital outlay state aid, commonly known as equalization aid, through which
levying districts with lower property wealth qualify for extra money from the "school
district capital outlay state aid fund." See L. 2017, ch. 95, § 50(b); Gannon I, 298 Kan. at
1178. The formula for computing capital outlay equalization aid under S.B. 19 remains
essentially the same as the formula used during the time the SDFQPA was in effect.
Compare L. 2017, ch. 95, § 50(c) with K.S.A. 2014 Supp. 72-8814(b).


       Under the formula, a district's equalization factor is calculated by first determining
the median of the Assessed Valuation Per Student (AVPS)—or, as it was labeled under
the SDFQPA, the Assessed Valuation Per Pupil (AVPP)—of all school districts and then
rounded to the nearest $1,000. For every $1,000 a district's AVPS is above the median
AVPS, the standard "state aid percentage factor" of 25% is decreased by 1%. For every
$1,000 a district's AVPS is below the median AVPS, the 25% state aid factor is increased
by 1%. So a hypothetical district in which the AVPS is $10,000 below the median AVPS
would have a state aid percentage factor of 35%, which would entitle it to state aid
payments in an amount equal to its capital outlay levy revenues multiplied by 35%. A
district's state aid percentage factor may not exceed 100%. L. 2017, ch. 95, § 50(c).




                                             54
       Applying this formula in the 2016-2017 school year, U.S.D. 229 (Blue Valley) did
not qualify for such state aid; consequently, the $22.7 million it raised through its 8-mill
levy did not increase. On the other hand, plaintiff U.S.D. 500 (Kansas City) qualified for
this aid with a percentage factor of 65% (one of the state's highest rates). This means the
$5.6 million it raised entirely through its 8-mill levy was increased by approximately $3.6
million in state aid. So cumulatively, U.S.D. 500 had $9.2 million in capital outlay
revenue for its 20,520 students, or about 41% of what U.S.D. 229 raised for its 21,620
students solely through the same tax effort—the legislatively capped 8-mills. Phrased
another way, U.S.D. 500 had $448.34 per student to spend on capital outlay, while
U.S.D. 229 had $1,049.95 per student for the same purpose.


       Historically, the capital outlay fund has been used for the acquisition and
maintenance of tangible property, although it was expanded to pay for the housing of
certain students enrolled in area vocational schools. More specifically, in the last years of
the SDFQPA and in the two years that CLASS was in effect, this fund could be used to
acquire, construct, reconstruct, repair, remodel, furnish, maintain, or equip school district
property and equipment necessary for school district purposes, including:


       "(1) Acquisition of computer software; (2) acquisition of performance uniforms; (3)
       housing and boarding pupils enrolled in an area vocational school operated under the
       board of education; (4) architectural expenses; (5) acquisition of building sites; (6)
       undertaking and maintenance of asbestos control projects; (7) acquisition of school buses;
       and (8) acquisition of other fixed assets . . . ." K.S.A. 2016 Supp. 72-8804(a) (during
       CLASS); K.S.A. 2014 Supp. 72-8804(a) (during SDFQPA).


Other provisions authorized districts to use the fund to pay principal and interest on
bonds and to finance certain redevelopment projects. See K.S.A. 2016 Supp. 72-8801(a)
(during CLASS); K.S.A. 2014 Supp. 72-8801 (during SDFQPA).




                                                    55
       S.B. 19, however, now expands the list of authorized expenditures from these
funds to include property and casualty insurance and utility expenses. S.B. 19, § 91(a).
This expansion does not alter the amount of revenue that can be raised—the 8-mill cap
applies regardless of the reason funds are spent. Nor does S.B. 19 recognize a new type
of expense not previously incurred by school districts, as the costs of property and
casualty insurance and utilities have long been among the expenses incurred by all school
districts. And these two categories traditionally represent substantial expenses every year.


       Before the adoption of S.B. 19, a district would have paid these particular
expenses from its general fund, its LOB fund, or both. Now, because S.B. 19 allows the
capital outlay fund to become a part of this mix, there is a potential shift from the fund or
funds historically used to pay them.


       With this stage set, we begin with the parties' disagreement about the
constitutionality of this expanded use authority. The State argues this expansion does not
raise an equity concern because utilities and property and casualty insurance "logically
and obviously relate to the purposes of capital outlay." Further, the State argues, the new
provision applies "in the same way to every district," in no way affects the districts'
relative tax effort, and the State continues to fund the same capital outlay equalization
formula that this court approved in Gannon III, 304 Kan. 490. The plaintiffs disagree,
arguing this expansion violates equity in two ways.


       First, according to the plaintiffs, the expansion undercuts the Gannon III court's
rationale for allowing less equalization aid for capital outlay than for LOB—i.e., because
of the former's limited uses. See Gannon III, 304 Kan. at 505-07. In constructing this
argument, the plaintiffs contend S.B. 19 "changes the authorized uses of the capital
outlay fund in a manner that directly ties the fund to the district's ability to perform its
basic function." This change, the plaintiffs argue, is significant because the legislature's
equalization point for the capital outlay fund is significantly lower than for the LOB fund.

                                              56
This means that for every dollar generated by a discretionary local mill levy, a district
receives less equalization aid from the State for its capital outlay fund than it does for its
LOB fund. We agree with plaintiffs.


       Gannon III is of guidance here. It involved a legislative change passed in response
to this court's decision in Gannon II, which held that the LOB and capital outlay
provisions in CLASS failed to meet the equity requirement of Article 6. Gannon II, 303
Kan. at 713-28. A comparison of the LOB and the capital outlay funds and the pre-
CLASS and CLASS formulas for each fund helps explain the Gannon III discussion and
its relevance to the specific equity issue we consider today.


       For both the LOB and capital outlay funds, differences in the AVPP (as it was then
referred to) from district to district create disparities in the amounts districts can raise
from the same tax effort—i.e., the same mill levy. Gannon I, 298 Kan. at 1113. Despite
this similarity between the two funds, the law after Montoy IV provided a separate
equalization formula for each. 282 Kan. 9. We have acknowledged that historically, the
capital outlay equalization point has been significantly lower than the equalization point
used in the LOB formula. See Gannon III, 304 Kan. at 505. While the capital outlay
formula used the median AVPP of all school districts as its equalization point, the LOB
statutes instead moved the point higher and provided "supplemental general state aid" to
those districts with an AVPP below the 81.2 percentile of statewide AVPP. See, e.g.,
K.S.A. 2013 Supp. 72-8814 (capital outlay); K.S.A. 2013 Supp. 72-6434(a) (LOB);
Gannon I, 298 Kan. at 1183.


       But after our decision in Gannon II, the 2016 legislature passed a bill attempting
to apply the SDFQPA-era capital outlay state aid formula to determine the amount of
LOB supplemental general state aid. L. 2016, ch. 45, § 3. Because of capital outlay's
lower equalization point, this switch had "the effect of substantially decreasing the
number of aid-qualifying districts and reducing the amount of equalization aid to those

                                               57
that remain[ed] eligible." Gannon III, 304 Kan. at 505. Despite these admitted reductions,
the State argued we should accept the newly adopted formula for LOBs because we had
previously approved its use for capital outlay equalization.


       We rejected this argument because it "fail[ed] to account for fundamental
differences between the programs." Gannon III, 304 Kan. at 505-06. One important
difference was evident when comparing the capital outlay fund's statutorily limited
purposes with the flexibility of LOBs, which could be used to "enhance[] a district's
ability to perform its basic function." 304 Kan. at 506.


       We identified the relative magnitude of the revenue raised for LOBs as compared
to that raised for capital outlay as a second significant difference between the two funds.
We specifically observed that statewide the LOB tax rate is "'much larger and the dollars
involved are much greater . . . .'" 304 Kan. at 506 (quoting testimony of KSDE Deputy
Commissioner Dale Dennis).


       As a third important difference, we observed that the overall reliance on LOB
funding was much greater. Where some districts did not even levy taxes for capital
outlay, "districts now are required to rely more heavily on their LOB funds to perform
their basic functions." Gannon III, 304 Kan. at 507. In sum, "[w]hile these disparities are
acceptable when computing aid in the smaller and less flexible capital outlay arena, the
degree of inequity among the districts is too great when considering that the LOB has
developed into such a major source of basic, and versatile, educational funding." 304
Kan. at 507. S.B. 19's expansion of authorized uses for the capital outlay fund implicates
several of these important factors we emphasized in Gannon III.


       We note the size of the capital outlay fund potentially increases by a substantial
amount under S.B. 19. As capital outlay expenditures were defined by prior law, in the
2016-2017 school year they totaled approximately $295.5 million for all school districts.

                                             58
According to a report submitted by the KSDE during legislative hearings, districts also
spent another $123 million on utilities and $39 million on property and casualty
insurance in fiscal year 2016, for a total of approximately $162 million.


       We concede many districts already levy the 8-mill limit, so the capital outlay fund
probably will not grow enough to pay that full $162 million of these newly authorized
expenses. Nevertheless, some districts have no capital outlay mill levy and can institute
one, while many others not only have one but also have the room beneath the limit to
raise their levy to facilitate paying these additional expenses with larger capital outlay
funds. And other districts could replace their expiring capital outlay expenditures, e.g.,
final payments of principal and interest on long-term bonds, with these newly allowed,
and possibly greater, expense payments. Consequently, while according to figures in the
record the resulting capital outlay budgets would remain substantially less than all LOB
budgets, there still could potentially be a significant increase in the size of the capital
outlay fund since Gannon III. And as further explained below, some districts will rely
more heavily on this fund to perform their basic educational function.


       This potential growth in the capital outlay fund becomes more significant in light
of the increased flexibility provided to districts by S.B. 19. Because utilities and casualty
and property insurance are now authorized to be paid for from these funds, monies
historically designated to pay those expenses from a district's general fund or LOB fund
are now released for other purposes. And monies from those specific funds have even
more flexibility in terms of authorized uses than capital outlay. See, e.g., Gannon IV, 305
Kan. at 893 (LOB funds are generally unrestricted in their use.). This results in increased
overall flexibility of districts' spending.


       While this overall increased flexibility can hold many advantages for the local
school boards when making spending decisions, it also can cause concerns if it creates or
increases wealth-based disparities. And, as the plaintiffs argue in their second point,

                                              59
wealth-based disparities arise from S.B. 19 because of the varying ability of districts to
take advantage of this shift of certain expenditures to capital outlay funds, and that
variation is tied to wealth.


       For example, U.S.D. 500 (Kansas City) qualifies for equalization aid in both LOB
and capital outlay. If it pays for utility expenses from its general fund it pays with what
is, in effect, a fully equalized amount. In short, the general fund composed of state
foundation aid—BASE-generated funds—is essentially equalized at the 100 percentile
because the state pays the full amount due a district for its weighted enrollment regardless
of its AVPS. See Gannon I, 298 Kan. at 1112-13. But if the money for these utility
expenses is paid from U.S.D. 500's LOB fund, that money will not have been fully
equalized, e.g., only equalized at the 81.2 percentile. See L. 2017, ch. 95, § 17(b)(3). And
the scope of U.S.D. 500's ability to manage its finances is further reduced if the utility
expenses are paid from its capital outlay fund, with its still lower equalization point of
65%. Given the size of utility expenses and the need to pay them, clearly such variations
among the different funds constrain the flexibility of U.S.D. 500 and other property-poor
districts. In the meantime, wealthier-property districts retain more flexibility—with full
flexibility being enjoyed by those receiving no aid whatsoever.


       In addition, as the plaintiffs argue, some school districts also have varying abilities
to take any advantage of the capacity to shift funds, because of the overall disparity in
revenue caused by varying property values among districts. Again using U.S.D. 500
(Kansas City) as an example, if it used its capital outlay fund to pay for utilities and
property and casualty insurance (which were reported to the legislature as costing
approximating $9.3 million during fiscal year 2016), it would have no capital outlay
funds remaining for any other purposes, e.g., acquisition of school buses and other fixed
assets. See, e.g., L. 2017, ch. 95, § 91. We reach this conclusion because the funds
generated by the 8-mill levy in its district only total approximately $9.2 million (8-mill
levy of $5.6 million plus state aid of $3.6 million in school year 2016-2017).

                                              60
       By contrast, if during that same year the nearby U.S.D. 229 (Blue Valley) used its
capital outlay funding for utilities and property and casualty expenses, which the records
show were also approximately $9.2 million, it would still have about $13.5 million left to
use for other capital outlay expenditures. We know this because an 8-mill levy in its
district alone raises approximately $22.7 million—even without qualifying for state aid.


       The financial numbers of these two similarly sized neighbors, each with
approximately 21,000 students, clearly underscore the disparity that results not only from
the capital outlay equalization formula but also, and more importantly for this discussion,
a disparity that is exacerbated by allowing a shift of more types of expenses to be paid
from that fund.


       As intimated earlier, we have recognized that "allowing local revenue-raising
authority . . . will almost certainly create wealth-based disparities among the districts,"
leading to inequality. Gannon III, 304 Kan. at 501. This means some level of inequality
has been constitutionally tolerable. See, e.g., 304 Kan. at 507 (some "disparities are
acceptable"). Nevertheless, given the potential inequities that arise from local funding
based on property taxes, the legislature must always be cognizant that capital outlay and
LOB statutory changes raise equity concerns. Indeed, in previous situations where the
legislature has exacerbated wealth-based disparities while attempting to cure past
inequities that violate our state constitution, we have rejected the legislative change. See,
e.g., Gannon III, 304 Kan. at 516 ("the application of the SDFQPA capital state aid
outlay formula to LOB supplemental general state aid not only fails to cure, but also
worsens the [LOB] inequities affirmed to exist in Gannon II").


       The same conclusion applies here: The amendments to K.S.A. 2016 Supp. 72-
8804 accomplished by S.B. 19, § 91 exacerbate wealth-based disparities, resulting in
unacceptable levels. Under these provisions, school districts will not have reasonably

                                              61
equal access to substantially similar educational opportunity through similar tax effort.
Stated more precisely, the State has failed to meet its burden of establishing that section
91 complies with the equity standard of Article 6. See Gannon IV, 305 Kan. at 856 (party
asserting compliance with court decision ordering remedial action bears burden of
establishing that compliance).


ISSUE 3: The State has not met its burden of establishing that school districts have
reasonably equal access to substantially similar educational opportunity through similar
tax effort by imposing different procedures for certain districts to raise their maximum
LOB.


       The plaintiffs also contend that S.B. 19 violates the equity component of Article 6
by subjecting only some of the districts to a protest and election process in order to raise
their LOB limits and gain full access to all available LOB funds. Before addressing this
argument, some previously stated information should be kept in mind. And additional
background about the LOB process needs to be provided, i.e., how school boards
authorize LOB budgets based on certain percentages of their districts' state financial aid.


       When a school board imposes a mill levy to fund an LOB, the revenues produced
cannot exceed an amount equal to a set percentage or "cap" of a district's state financial
aid—the amount produced by multiplying the BSAPP (now BASE) times a district's
enrollment as adjusted by adding various weightings. Gannon I, 298 Kan. at 1112. With
the adoption of the SDFQPA in 1992, the legislature set the LOB maximum percentage,
known as the "state prescribed percentage," at 25% of state financial aid and required that
maximum to be reduced in future years by the same percentage points BSAPP increased.
See L. 1992, ch. 280, § 29; U.S.D. No. 229, 256 Kan. at 246. In 1995, the legislature
repealed the provision calling for decreasing reliance on the LOB as BSAPP increased. L.
1995, ch. 160, § 6.


                                             62
       The LOB statutory cap remained at 25% until the 2005-2006 school year when it
began to steadily increase as the legislature shifted its emphasis from funding BSAPP
with the 20-mill levy on all districts to a greater reliance on district-elective LOBs. See
Gannon III, 304 Kan. at 501. Although "increased dependence on local property taxes, as
decided by each school district, exacerbates disparities based on district wealth," Montoy
III, 279 Kan. at 839, the trend has accelerated: From the 2005-2006 school year until the
2013-2014 school year, the cap rose to as high as 32% but then settled for several years at
31% of a district's state financial aid. Compare K.S.A. 2013 Supp. 72-6433(a)(1) (31%)
with K.S.A. 2008 Supp. 72-6433c(b)(9)(B) (30% for school year 2006-2007, 32% for
2007-2008 and each subsequent year). By the 2013-2014 school year, 14 school districts
had raised their LOB authorization to 31%. Nine of these districts had an AVPP for LOB
purposes above the statewide average AVPP—that is, they were among the wealthier
districts according to that measurement.


       For the last year under the SDFQPA, the 2014-2015 school year, the legislature
maintained the state prescribed percentage at 31% of state financial aid. But another
provision allowed any district with an authorized LOB in excess of 30% as of June 30,
2014, to adopt an additional school board resolution adding an amount not to exceed
another 2% of its state financial aid. Accordingly, the effective aggregate LOB cap for
those qualifying districts was 33%. See K.S.A. 2014 Supp. 72-6433(e). Twenty-nine
school districts took advantage of this provision and raised their LOB authorization to
33% for the 2014-2015 school year.


       The special provision allowing the additional resolution of up to 2% had another
unique characteristic: The legislature provided that such a resolution would be "effective
upon adoption and shall require no other procedure, authorization or approval." K.S.A.
2014 Supp. 72-6433(e)(2). Before this time, board resolutions authorizing permanent
increases in LOB authority had been subject to either (1) a protest petition that, if


                                             63
successful, required a district-wide election before the resolution could become effective
or (2) an automatic mandatory election.


       The LOB statutes provided only for a protest-petition process during the initial
years of the SDFQPA. And the procedure followed the same basic framework as the
capital outlay fund process previously described. But the LOB process differed somewhat
because not as many electors needed to sign the protest petition (5% for LOB compared
to 10% for capital outlay) and the timeline was shorter (the protest petition must be
completed within 30 days of an LOB resolution's last publication as compared to 40 days
for capital outlay resolutions).


       Beginning with the 2007-2008 school year, however, this noncompulsory nature
of the election process changed as the legislature first authorized districts to raise their
LOB limits above 30%. As part of that change, the legislature adopted different processes
depending on whether the resolution increased the LOB authority to an amount above or
below 30% of state financial aid. If the LOB did not rise above 30%, the protest-petition
process still applied. But if a board resolution authorized an LOB of 31%, the legislature
instead mandated an election. And the resolution could not become effective until
approved by a majority vote of qualified electors in the district. See, e.g., K.S.A. 2013
Supp. 72-6433(c), (d), (e); K.S.A. 2012 Supp. 72-6433(c), (d), (e).


       In 2014-2015 the LOB process changed dramatically. In a unique twist, the
legislature repealed the mandatory election process for increases above 30% and allowed
these resolutions to become effective on board action alone—but continued the protest-
petition process for increases up to 30%. The new, no-election provision for high-end
increases had a short life, at least in its original form. It only applied for one school year,
and all resolutions authorizing a 33% budget expired on June 30, 2015. K.S.A. 2014
Supp. 72-6433(e)(2). But the enactment of CLASS by the 2015 legislature actually
minimized the effect of this sunset provision.

                                              64
       CLASS authorized districts to adopt an LOB budget for the 2015-2016 and 2016-
2017 school years that did not exceed the greater of (1) the district's 2014-2015 LOB and
property levy or (2) the LOB "such school district would have adopted for school year
2015-2016" under the provisions of the SDFQPA before its repeal. K.S.A. 2016 Supp.
72-6471(a). The second option only applied if the school board's resolution was adopted
prior to July 1, 2015. K.S.A. 2016 Supp. 72-6471(e). The resolution, regardless of
whether above or below the 30% threshold, was effective upon adoption and required "no
other procedure, authorization or approval." K.S.A. 2016 Supp. 72-6471(b). As a result,
qualifying districts were given a three-year period (school years 2014-2015, 2015-2016,
and 2016-2017) in which they could increase the percentage of their LOB authorization
without facing the prospect of its rejection by their voters.


       During this time under the applicable provisions, the number of school boards
adopting a resolution authorizing an LOB budget of 33% of the district's state financial
aid began with 29 in the first year (the 2014-2015 school year) and increased to 38 in the
years under CLASS (the 2015-2016 and 2016-2017 school years). No boards adopted an
LOB authorization of 32%, but another six boards had continuing resolutions or adopted
resolutions authorizing 31%. In short, a total of 44 districts operated under CLASS with
their LOB authorizations exceeding 30%, and most were allowed to reach their maximum
level by board action alone. To place this development in perspective, only one district
with an LOB authorization of 31% for the 2013-2014 school year chose to remain at that
level through the 2016-2017 school year.


       S.B. 19 allows these 44 districts to maintain their percentage of LOB
authorizations because that law does not change the state prescribed percentage of "33%
of the total foundation aid of the school district in the current school year," i.e., the
product of multiplying the BASE by the adjusted enrollment of the district. L. 2017, ch.
95, § 15(a), (k)(2). (S.B. 19 creates two alternative LOB formulas, but the parties do not

                                               65
raise equity issues related to these alternatives.) Simply put, the 38 districts that reached
the State's maximum 33% authority during the past three-year election hiatus cannot raise
their limit.


       This also means, however, that unlike others, these 38 districts had not only been
allowed to eventually reach their maximum level of statutory authorization without
facing a possible voter protest and election, but they also will be allowed to maintain their
level without these challenges. This is because section 15(f), a grandfathering provision,
allows previously adopted resolutions to operate for the period of time specified in the
resolution. And once a current LOB resolution expires, a school board may adopt a new
one in an amount that does not exceed (1) "[t]he amount that the board was authorized to
adopt under any resolution adopted" prior to the expiration of CLASS or (2) the statewide
average for the preceding year. L. 2017, ch. 95, § 15(b). Most important, "Such resolution
shall be effective upon adoption and shall require no other procedure, authorization or
approval." L. 2017, ch. 95, § 15(b).


       By contrast, any other board wanting to increase the percentage of its LOB
authority beyond the amount allowed under either of these options must adopt and
publish a resolution—which will be subject to the possibility of a protest petition. If there
is such a protest, the LOB resolution will become effective only if approved by a majority
of the district's electors voting in the election. L. 2017, ch. 95, § 15(c).


       With this important background established concerning the procedures for raising
LOB authority, we return to the plaintiffs' contention that S.B. 19's reinstatement of the
protest-petition process creates equity issues. They argue this reinstatement "perpetuates
a system by which the school districts do not have 'reasonably equal access' to
equalization money. Instead, they have wildly inconsistent access based on the results of
the election."


                                               66
       The plaintiffs point to a proposed finding of fact they assert was adopted by
the panel in its June 26, 2015, order that allowing "voter discretion" creates
inequity. The proposed finding explained the problem arose


       "due to the correlation between a district’s wealth and their ability to pass an election.
       Testimony of Dale Dennis, May 7-8, 2015; see also Exhibit 503A, 504. Between 1995
       and 2012, 48% of capital outlay elections failed. Exhibit 503A, 503. Of those, all of the
       failed elections took place in a district with an AVPP below $100,000. Id.; Exhibit 504.
       No capital outlay election failed in any district with an AVPP over $100,000. Id.
       However, 80% of the elections that took place in districts with an AVPP under $50,000
       failed. Id." (Emphases added.)


The cited exhibits also included similar statistics about the success rate of LOB elections.


       Although the panel did not specifically discuss this proposed finding in its order, it
did generally adopt this and other proposed findings "as [its] own, unless otherwise
specifically noted." We find nothing in the panel's decision that disavows the finding,
which is supported by substantial competent evidence. And the finding supports the
panel's conclusions that wealth-based disparities exist and that "a disparity in educational
opportunity should not be allowed to arise from the difference in property wealth
between school districts." See Gannon I, 298 Kan. at 1175-76 (stating and applying the
substantial competent evidence standard when reviewing panel's findings); 298 Kan. at
1180 ("'A general finding of fact by the district court raises a presumption that it found all
facts necessary to sustain and support the judgment rendered.'").


       The panel's finding—a correlation exists between a district's wealth and its ability
to gain voter approval of a board resolution that is certain to raise mill levies—is
supported by the LOB election history contained in the record on appeal. From 1995 to
2012, 59% of all LOB elections failed, and the election success declined as AVPP
declined. Eighty-one percent of the LOB elections failed in districts where the AVPP for

                                                    67
LOB purposes fell below $50,000, while 60% of the elections failed where the AVPP for
LOB purposes was between $50,000 and $100,000. And only 25% failed where the LOB
AVPP exceeded $100,000. These results indicate that reinstating the protest-petition
process will exacerbate wealth-based disparities among the districts—except, of course,
for those 38 districts already at the 33% maximum LOB authority.


       We cannot say with certainty how many districts would have experienced
successful petition drives had they been required to face such protests during those three
years. Nor can we accurately predict those numbers for the future. We have found no
historic information on this precise point in the record. Nevertheless, the panel's finding
of fact and corresponding evidence in the record document the number of successful
petition drives that resulted in an unsuccessful election; this finding allows us to conclude
that it is more probable than not that some LOB resolutions will be defeated by voters.
Whatever the failure rate might be, it obviously must compare unfavorably to a 100%
success rate enjoyed by those qualifying districts that raised their LOB authorizations
above 30% by board action alone during the three-year period when the protest-petition
process was not in place for them.


       To place these disparities in perspective, the plaintiffs point out that the 44
districts with an LOB authorization above 30% gained as much as $381 per pupil—and
an average among them of $203 per pupil—over the amount these same districts would
have generated if their LOBs were only at the 30% level. Cumulatively, according to the
plaintiffs—and unchallenged by the State—all districts with board-set LOB authority
greater than 30% of their state financial aid now have $30,741,559 more available than
they would have at an authorization level of 30%.


       The State responds that having elections and basing funding on the will of the
people in the districts cannot be unconstitutional. According to the State, as long as it
equalizes wealth disparities then it has met its obligation under the equity requirement of

                                             68
Article 6. But the State, not local districts, has the obligation under Article 6 to make
suitable provision for the finance of the educational interests of the state. Gannon I, 298
Kan. at 1127-29.


       In Montoy III this court considered a somewhat similar situation but in the context
of the capital outlay fund. There, the legislature removed the capital outlay mill levy cap
for a period of years and then reinstated it. The legislature made the restored cap
prospective only, grandfathering mill levies for up to four years, regardless of whether
the levy exceeded the cap. The court concluded the unequal treatment of districts
"perpetuates the inequities." Montoy III, 279 Kan. at 838.


       The same rationale applies here. The legislature, in effect, allowed certain districts
to increase their LOB authorization above 30% without having to be concerned about the
uncertainties of an election process and has now grandfathered those higher LOB
authorizations, including any related equalization aid. The other districts wishing to do
so—potentially more than 200 of them—must now clear the structural hurdle imposed by
the protest-petition process reinstated by S.B. 19, § 15.


       As such, we conclude S.B. 19's provision reinstituting the LOB protest-petition
process for all increases violates the equity requirement of Article 6. In short, many
districts are effectively denied an access reasonably equal to the one afforded these other
districts—access that is needed in order to make a similar tax effort, e.g., impose a
comparable mill levy. So it logically follows that because of this lost access they cannot
as readily avail themselves of the advantages that would flow from that tax effort, i.e., a
substantially similar educational opportunity. See Gannon I, 298 Kan. at 1175. In other
words, the State has failed to meet its burden of establishing that the LOB provision
complies with the equity standard of Article 6. See Gannon IV, 305 Kan. at 856.




                                             69
ISSUE 4: The State has not met its burden of establishing that school districts have
reasonably equal access to substantially similar educational opportunity through similar
tax effort after S.B. 19 changed the LOB equalization calculation.


       The plaintiffs also argue that S.B. 19 violates Article 6's equity requirement
because it calculates supplemental general state aid with a formula using a school
district's LOB percentage from the preceding school year rather than the current one as
was done under the SDFQPA. Compare L. 2017, ch. 95, § 17(b) with, e.g., K.S.A. 2014
Supp. 72-6434. See L. 2017, ch. 95, § 4(k), 4(x) (defining terms).


       The plaintiffs contend this lookback creates an inequity because an aid-qualifying
district that increases its LOB authority will not receive a corresponding increase in
equalization aid in the current year. For example, if a district chose to raise its LOB level
from 30% to 33% in school year 2017-2018, it would not receive equalization aid on the
funds it generated with that 3% in the first year of the increase. This has an obvious
disequalizing effect for that particular school year, as explained below.


       We begin by noting the KSDE projections for LOB funding for the 2017-2018
school year provide a one-year glimpse of the potential losses for property-poor schools
depending on such supplemental general state aid. The KSDE projects that school
districts will increase their LOBs by a cumulative $32.1 million in additional local
funding. Its calculations further show that the State would typically add nearly $16.3
million of state supplemental aid to that amount to equalize that local spending. But with
the lookback provision of S.B. 19 in place, the State avoids paying that $16.3 million.
While this amount may seem minor from the perspective of total state spending on K-12
education, the impact on local districts can be significant: U.S.D. 259 (Wichita) will not
receive almost $2 million, U.S.D. 500 (Kansas City) will not receive nearly $1 million,
four other districts will lose at least $700,000, and another four districts will lose more
than $500,000.

                                              70
       The State offers justification for the change by arguing it increases predictability
and, therefore, promotes sound policy. According to the State, "Using the current year
LOB to determine equalization aid poses a timing problem" because school districts do
not approve their annual budgets until August, several months after the legislature has
adjourned. The State also highlights the uncertainties of fluctuating property valuations
and some other variables that affect the amount of money needed to cover the
equalization requirement; these details are not known until after the legislature makes
appropriations. In addition, the State points to testimony before the legislature where
school district officials asked for certainty in funding.


       In essence, the State argues a rational basis exists for its lookback decision. But we
have expressly rejected a traditional rational basis test for our analysis under Article 6.
See Gannon IV, 305 Kan. at 884. Simply put, regardless of the policy justifications for
embracing predictability and certainty, the legislature may not violate Article 6 under that
banner by creating or exacerbating a wealth-based inequity. Gannon III, 304 Kan. at 513
(budget certainty is an admirable goal but it has no bearing on Article 6 equity
compliance).


       We have frequently commented on the various problems with using a property-
based taxing system. See, e.g., Gannon III, 304 Kan. at 501 (observing that the State's
decision to rely on increased LOB funding to adequately fund K-12 education brought
with it various challenges). And we appreciate that the problems became more difficult to
manage as reliance on LOB funding has increased. Nevertheless, the effort to mitigate the
effects of these problems cannot extinguish the constitutional obligation to provide
equitable funding. As we have previously cautioned: "[I]f local funding is to continue,
this disparate effect has to be limited so it complies with Article 6." 304 Kan. at 501.




                                              71
       Unfortunately, S.B. 19's LOB lookback provision does not limit this disparate
effect of local funding. Rather, it widens the gap between property-poor and property-
wealthy districts. This widening parallels the situation we considered in Gannon I when
the legislature failed to appropriate any money to equalize capital outlay expenditures. In
finding an Article 6 violation, we used the Wichita school district as an example, noting it
stood to lose approximately $4.3 million in equalization aid. We noted: "Once payments
have stopped, it logically follows that the inequity the equalization aid was originally
designed to cure remains present." Gannon I, 298 Kan. at 1179. While mathematical
precision was not necessary, "we readily conclude[d] the inequity resulting from the
withholding of all the capital outlay equalization funding fails our test, i.e., nonpayment
creates—or perhaps returns the qualifying districts to—an unreasonable, wealth-based
inequity." 298 Kan. at 1181.


       Certainly, the scope of the financial loss being considered in Gannon I was larger
than presented here. Nevertheless, losses of up to $2 million of aid in a year are not
inconsequential for the impacted districts. And, regardless of the amount of loss, the legal
principles are the same: S.B. 19 withholds some equalization funds, and this lookback
provision therefore affects only property-poor districts. Meanwhile, the inequity the aid
was designed to cure remains at least partially in place. See Gannon I, 298 Kan. at 1179.
These property-poor districts have made the same tax effort as property-rich districts but
have significantly less money to spend for that effort. See Gannon II, 303 Kan. at 719.


       As such, S.B. 19, § 17(b) exacerbates wealth-based disparities and violates Article
6 because "[s]chool districts must have reasonably equal access to substantially similar
educational opportunity through similar tax effort." Gannon I, 298 Kan. at 1175. In other
words, the State has failed to meet its burden of establishing that section 17(b) complies
with the equity standard contained in that Article. See Gannon IV, 305 Kan. at 856.




                                             72
ISSUE 5: The State has not met its burden of establishing that school districts have
reasonably equal access to substantially similar educational opportunity through the at-
risk funding procedures in S.B. 19.


       Finally, the plaintiffs complain about a new alternative under S.B. 19, § 23(a)(3)
for calculating the funds a school district will receive for at-risk students. Most districts
will continue to receive at-risk funds for those students federally eligible for free meals,
i.e., the free meal proxy. But S.B. 19 adds a new feature: a floor for this weighting.


       Under this new provision, if fewer than 10% of a district's students qualify for free
meals, the district will nevertheless receive the at-risk weighting as if 10% of its students
qualified. L. 2017, ch. 95, § 23(a)(3). According to projections, only two districts benefit
from this provision: U.S.D. 229 (Blue Valley) and U.S.D. 232 (De Soto)—and together
they will receive more than $2 million in additional funding because of the 10% floor.


       To support the new provision, the State cites testimony during a May 18, 2017,
hearing before the Senate Select Committee on Education Finance. Mark Desetti from the
Kansas National Education Association (KNEA) submitted testimony that the 10% floor
"addresses the fact that while funding is generated by poverty, at-risk programs are not
exclusively for students in poverty. Districts [with] a low percentage of students in
poverty still need funding to address the needs of their at-risk population."


       In addition, the State points to the legislative record which includes a letter from
Dodie Wellshear, a representative of U.S.D. 229 (Blue Valley), to the Senate Select
Committee on Education Finance. In her letter, Wellshear indicated she was writing to
"add clarity to the number of at-risk students within our schools vs. the number of
students who qualify for free lunch, the proxy used to determine at-risk funding." Her
letter went on to state that in the 2015-2016 school year Blue Valley had 4,346 students


                                              73
identified under that district's standard as "at-risk," but it only received funding for 1,250
students based on the free-meal proxy.


       The Committee's minutes from May 19 set out the numbers from Wellshear's letter
and added: "[Wellshear's] perception is that free lunch qualification is a good proxy for
most districts when measuring underperforming students but fails to work as effectively
for districts with extremely low numbers of free lunch students." Wellshear's letter,
however, did not address how the free-meal proxy worked in other districts.


       Nevertheless, the State also calls attention to other testimony presented to the
Committee that indicated the free-meal proxy works in most districts. Specifically, Dr.
G.A. Buie, Executive Director of the United School Administrators of Kansas, testified
that using "free lunch as a proxy for under-performing students . . . was accurate to within
6-7% on average."


       The plaintiffs respond that "[a]llowing two districts to pocket $2 million to
educate at-risk kids they do not have is a clear equity violation." They insist the
weighting favors wealthy districts and disadvantages poorer districts, even though, in the
2015-2016 school year, there were 39,662 students statewide who did not qualify for free
meals yet still performed below grade level on the math assessments. This amounts to
15.82% of all the students underperforming in this subject, and no district received at-risk
funding for them.


       In the past, the legislature has addressed the need to provide funding for such
students, i.e., those who scored below the level of proficiency on state reading or math
assessments but who did not qualify for the free-meal program. From 2006 until 2014,
the school finance formula included a "nonproficient" at-risk weighting for them. See L.
2014, ch. 93, § 67 (effective July 1, 2014); K.S.A. 2006 Supp. 72-6454. This weighting,
which benefited all districts, contrasts with the 10% floor that, in effect, benefits only

                                              74
those two districts where a proportionately high number of students live in households
with income levels above the free-meal qualifications test. In other words, this provision
of S.B. 19 uses a wealth-based standard. We considered a similar wealth-based weighting
in Montoy III, 279 Kan. 817. There, we held a cost-of-living weighting, which tended to
benefit wealthier districts, had a disequalizing effect. 279 Kan. at 835. The same rationale
and conclusion apply here.


       The State fails to meet its equity burden in another respect. It has not shown its
work, i.e., shown a justification for its legislative decision that demonstrates why the
result of remedial legislation is equitable. Gannon II, 303 Kan. at 743; Gannon III, 304
Kan. at 515. In sum, we cannot discern from the legislative record how the legislature
determined that a 10% cutoff could be justified, e.g., from an actual cost basis—both as
to the districts that benefit from this alternative calculation and as to those that may be
excluded despite the costs of educating underperforming students who do not qualify for
the free-meal program. We have repeatedly held that "actual costs remain a valid factor to
be considered." Gannon IV, 305 Kan. at 895; Gannon I, 298 Kan. at 1170. While these
statements were made in the context of adequacy, actual costs also play a role in
assessing structural issues that influence equity.


       A $2 million equity issue might be tolerable if overall funding were adequate. See
Gannon IV, 305 Kan. at 901 ("Certainly, funding levels would not warrant much scrutiny
if student achievement across the demographic landscape were demonstrably high."). But
it is more troublesome when the overall dollars are inadequate and when information
about actual costs has not been provided—and perhaps not legislatively considered. On
the record before us, the State has failed to meet its burden of establishing that S.B. 19,
§ 23 complies with the equity standard of Article 6. See Gannon IV, 305 Kan. at 856.




                                              75
                                         MISCELLANEOUS


       At the outset, we stated that we were limiting our determinations regarding S.B. 19
to the issues raised by the parties. We have considered the parties' remaining arguments
on those issues and conclude they have no merit or are now moot.


Remedies


       The State argues that if we should find continued constitutional infirmities, then
we should maintain the path we created following its requests in Gannon II regarding
equity and in Gannon IV regarding adequacy:


               "We observe that for the issue of equity the State previously asked that our
       remedy, if any, 'should be limited to a declaratory judgment giving the legislature an
       opportunity to cure any constitutional violations on its own.' Gannon II, 303 Kan. at 734.
       In its briefs and at oral arguments, the State renews that particular request on the issue of
       adequacy, stating that if an adequacy violation is found, this court 'should follow the
       same basic approach as the Panel—i.e., issue a declaratory judgment with guidance for
       the Legislature while at the same time allowing the Legislature both the flexibility and an
       opportunity to revise the school finance system.'" 305 Kan. at 916.


       Currently, the State further argues that we "should accept the substantial additional
funding for the 2017-2018 school year as the first step in phasing in additional funding,
as in Montoy IV, and allow the Legislature to resolve any outstanding funding issues in its
2018 legislative session."


       Consistent with our practice in this case, we decline to provide a specific minimal
amount to reach constitutional adequacy. To do so would exalt funding over other
constitutional considerations such as equity and structure. But measured by the length of
time the legislature allowed both the A & M and LPA studies to be performed, the State

                                                    76
certainly will have ample opportunity for any sufficient studies it may wish to have
conducted and then legislatively considered. Those potential results, either in lieu of, or
in combination with, the other financial recommendations in the record, together with the
various rulings contained in today's decision, can provide the State with guidance on how
to reach constitutional compliance.


       In our March 2017 Gannon IV decision, we set forth in detail a number of factors
relevant here. See, e.g., 305 Kan. at 916-18. But because of the recency of that emphasis,
those factors need not be repeated. Suffice it to say that in our view the Kansas K-12
public education system has been inadequately funded for far too long. Including today's
decision, by our count inadequacy has been judicially declared to exist from school years
2002-2003 through 2018-2019, with the possible exception of three years of "substantial
compliance" for "interim purposes." Compare Montoy II, 278 Kan. at 771 (inadequate
beginning in 2002-2003 school year) with Montoy IV, 282 Kan. at 15, 24-25 (at best,
inadequacy was cured three years later when this court found substantial compliance for
interim purposes). See Gannon IV, 305 Kan. at 854, 880 (reciting panel's holding that
funding was inadequate from 2008-2009 through 2014-2015, and that inadequacy was
frozen by CLASS for another two years); see also 305 Kan. at 889-90 (affirming that
CLASS was constitutionally inadequate for 2015-2016 and 2016-2017 school years). We
decline to allow inadequacy to keep cutting its swath.


       With that regrettable history in mind, while we stay the issuance of today's
mandate through June 30, 2018, after that date we will not allow ourselves to be placed in
the position of being complicit actors in the continuing deprivation of a constitutionally
adequate and equitable education owed to hundreds of thousands of Kansas school
children. Cf. Campbell County School Dist., 32 P.3d at 332-33 (cited in Gannon II, 303
Kan. at 739). See Gannon IV, 305 Kan. at 919.




                                             77
       In the meantime, the State will have ample time and opportunity to reach
constitutional compliance, whether by special legislative session, regular session, or a
combination thereof. Indeed, it essentially has declared its intention to do so. "It is the
purpose and intention of the legislature to provide a financing system for the education of
kindergarten and grades one through 12 which provides students with the capacities set
forth in K.S.A. 2016 Supp. 72-1127." L. 2017, ch. 95, § 70.


       In the legislature's efforts to make good on its declared intention, we are confident
the State will also continue to keep in mind that:


           In addition to its purpose and intention to provide the capacities identified
              in K.S.A. 2016 Supp. 72-1127, the legislature also has the constitutional
              duty to "make suitable provision for finance of the educational interests of
              the state." Kan. Const. art. 6, § 6(b).
           The Kansas Constitution leaves to the legislature a myriad of choices
              available to perform this constitutional duty. Gannon I, 298 Kan. at 1151.
              So there is no "specific level of funding" for adequacy and no "particular
              brand of equity" that is mandated.
           The State continues to bear the burden of establishing compliance with the
              constitutional requirements and explaining its rationales for the choices
              made to achieve it. Gannon IV, 305 Kan. at 856.
           The State would help its case by "showing its work." Gannon II, 303 Kan.
              at 743. This exercise involves considerably more than what it presented to
              this court in the instant appeal and in Gannon III. See 304 Kan. at 515. The
              State should identify other remedies that the legislature considered but,
              more important to meeting its burden, explain why it made its particular
              choice for reaching the constitutional standards for adequacy and equity.
           In being "mindful of the connection between equity and adequacy" when
              considering cures, Gannon IV, 305 Kan. at 917, the State should remain
                                              78
              cautious of challenges arising from an increased reliance upon LOB-
              generated funding (and less upon BASE-generated funding) as it seeks to
              make suitable provision for finance of the educational interests of the state.
              See Gannon III, 304 Kan. at 501.


       After the legislature has acted, we will perform our own duty and review whether
any new legislation is compliant with the people's constitution for as many times as such
laws are presented to us. See Gannon II, 303 Kan. at 735-37 (court has the power and
duty to review legislative enactments for constitutional compliance); see also Auditor of
State v. A.T. & S.F. Railroad Co., 6 Kan. 500, 506 (1870) ("'It is emphatically the
province and duty of the judicial department to say what the law is.'") (quoting Marbury
v. Madison, 5 U.S. [1 Cranch] 137, 177, 2 L. Ed. 60 [1803]).


       Indeed, we ruled on different legislative enactments regarding Article 6 on three
separate occasions over a five-month span in 2016. As set forth in Gannon III, 304 Kan.
at 492, after the 2015 legislature passed CLASS, we held parts of it unconstitutionally
inequitable on February 11, 2016. June 30 of that year was established as the date for the
State to satisfactorily demonstrate that the legislature had complied with the equity
requirement through remedial legislation or otherwise. Gannon II, 303 Kan. at 741. After
the legislature responded with remedial legislation, on May 27 we held the LOB and
supplemental general state aid provision to still be unconstitutionally inequitable. Gannon
III, 304 Kan. at 492. After the governor called a special session of the legislature, it
responded with additional remedial legislation on June 24 that he signed on June 27.
Later that day the parties filed with this court a "Joint Stipulation of Constitutionally
Equitable Compliance." Upon review, the next day, June 28, we pronounced the
provision at issue to be constitutional.


       But this time, the Article 6 components of both equity and adequacy are involved.
Moreover, the attendant issues are much more numerous and much more complex than

                                              79
those at stake in Gannon II and Gannon III. Each will likely require detailed,
comprehensive analysis, including the nonseverability clause of S.B. 19 contained in
section 47. Consequently, we will adhere to the following schedule.


       No later than April 30, 2018, the parties' concurrent briefs addressing any
legislative remedies of constitutional infirmities will be due in this court. Response briefs
will be due May 10, and oral arguments will be conducted on May 22 at 9 a.m. The
court's decision will be communicated by June 30. Exceptions to this schedule will be
made to accelerate the deadlines as needed in order to consider earlier remedial
legislation—created by special session or otherwise.


       We retain jurisdiction over the State's appeal and stay the issuance of today's
mandate until June 30, 2018.


       BEIER and STEGALL, JJ., not participating.


       MICHAEL J. MALONE and DAVID L. STUTZMAN, Senior Judges, assigned.1


                                            ***


       JOHNSON, J., concurring in part and dissenting in part: I wholeheartedly agree
with the majority's opinion that the current school finance scheme is inadequate and
inequitable. But I disagree with permitting the State to delay presenting us with a plan of



1
  REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 113,267
vice Justice Stegall under the authority vested in the Supreme Court by K.S.A. 20-2616,
and Senior Judge Stutzman was appointed to hear the same case vice Justice Beier under
the authority vested in the Supreme Court by K.S.A. 20-2616.


                                             80
remediation for some seven months. Instead, I would require the submission of a
proposed remedy to the current unconstitutionality by the end of this year.


       The majority's historical recitation belies the notion that we can expect anything
other than a last-minute submission that will need revision, or at least refining, to pass
constitutional muster. Moreover, the majority's observation that the legislature's provision
for public school financing has been constitutionally deficient in 12 of the last 15 years
serves to highlight the fact that Kansas has failed an entire generation of its children.
Consequently, the legislature needs to be working continuously toward the goal of
"[providing] for intellectual, educational, vocational and scientific improvement" in the
state of Kansas. Kan. Const. art. 6, § 1. And we need to do what we can to avoid failing
Kansas school children for yet another school year.


       I understand the logistical obstacles to increasing appropriations to the districts in
the middle of a school year. For instance, school boards have already negotiated teachers'
salaries and published their budgets, as required by law. And on the other side, the
legislature has provided for a fiscal-year budget that cannot realistically handle any
significant increase in school funding without corresponding legislation to provide the
money for the increase.


       Nevertheless, the impracticability of effecting an increase in the amount of money
actually distributed to schools prior to the start of the next fiscal year, on July 1, 2018,
does not mean that a statutory scheme cannot be developed, passed, and approved by this
court well in advance of that effective date. Indeed, if the legislature knew in January
2018 that its proposed school financing plan was structurally constitutional, it could
devote the regular legislative session to the weighty problem of providing for the funds to
constitutionally implement its plan.




                                              81
       Accordingly, I would not grant the legislature a respite from working on its
constitutional duty to "make suitable provision for finance of the educational interests of
the state." Kan. Const. art. 6, § 6(b). Rather, I would direct the State to tell us no later
than the end of this year precisely how the legislature intends to fix its years-long breach
of the Kansas Constitution.


       ROSEN, J., joins the foregoing concurring and dissenting opinion.


                                              ***


       BILES, J., concurring in part and dissenting in part: I agree Senate Bill 19 fails the
constitutional tests for adequacy and equity in funding Kansas public schools. See
Gannon v. State, 298 Kan. 1107, 1170, 1175, 319 P.3d 1196 (2014) (Gannon I)
(articulating both tests). Our court is unanimous as to those holdings but differs on the
timing and scope of remedy. For my part, I agree with the majority's approach to stay the
mandate on adequacy until June 30, 2018. But I dissent from allowing S.B. 19's
inequitable features—those unfair to less wealthy school districts—to be operational
during the 2017-18 school year. Slip op. at 4-5. I would have promptly enjoined their
implementation before school district budgets were finalized.


       To be sure, impatience comes naturally for all concerned in this protracted
Gannon litigation. But for me, pique turns into intolerance when considering the State's
repeated failures to get equity right. As the Vermont Supreme Court observed, "[m]oney
is clearly not the only variable affecting educational opportunity, but it is one that
government can effectively equalize." (Emphasis added.) Brigham v. State, 166 Vt. 246,
256, 692 A.2d 384 (1997).


       "[E]quity is triggered when the legislature bestows revenue-raising authority upon
school districts through a source whose value varies widely from district to district, such
                                               82
as the local mill levy on property." Gannon v. State, 303 Kan. 682, 717, 368 P.3d 1024
(2016) (Gannon II). The test to apply is straightforward. We ask whether the legislative
action at issue resulted in "reasonably equal access to substantially similar educational
opportunity through similar tax effort." Gannon I, 298 Kan. at 1198.


       The court's majority opinion—in what will now be known as Gannon V—plainly
and correctly sets out why the challenged S.B. 19 provisions create or exacerbate
unconstitutional, wealth-based funding disparities among our public schools. I join in that
reasoning, even though I probably would have questioned more of S.B. 19 as to equity
than plaintiffs did.


       Kansas has long understood that failing to equalize sufficiently to offset disparities
in tax effort or per-pupil operating expenditures makes "the educational system of the
child essentially the function of, and dependent on[,] the wealth of the [school] district in
which the child resides." Caldwell v. State, No. 50616 (Kan. 10th Jud. Dist. Ct. August
30, 1972) (determining State School Foundation Act and related finance statutes
unconstitutional); see Provance v. Shawnee Mission U.S.D. No. 512, 231 Kan. 636, 643,
648 P.2d 710 (1982) ("The ultimate State purpose in offering a system of public schools
is to provide an environment where quality education can be afforded equally to all.");
see also Montoy v. State, 278 Kan. 769, 775, 120 P.3d 306 (2005) (Montoy II) (noting
"equity with which the funds are distributed . . . [is a] critical factor[] for the legislature to
consider in achieving a suitable formula for financing education").


       And yet, as detailed in Gannon I, when the State decided to cut money from public
education, it did not spread the pain equally across all districts. It took money from state
equalization aid targeted for less wealthy school districts—those that we all know
generate fewer dollars when taxing at the same rate for capital outlay and local option
budget purposes. And by doing so, the State insulated wealthier school districts from
those cuts, intensifying funding disparities. Gannon I, 298 Kan. at 1175-89.

                                               83
       The Gannon I holding on equity, of course, triggered a remedial phase during
which the State going forward would have the burden to prove its future actions
impacting equity "cured" constitutional infirmities rather than contributed to them. 298
Kan. at 1198-99. In other words, the State was on notice it would have to justify its future
school funding decisions by demonstrating how they improved equity. But despite that,
the State the next year again took equalization money from less wealthy school districts
to further cut public education funding.


       This time it reduced promised equalization funding mid-school year and attempted
to freeze that reduction in place for the next two school years. See Gannon II, 303 Kan. at
685-86 (Classroom Learning Assuring Student Success Act, K.S.A. 2015 Supp. 72-6463
et seq., unconstitutional). This court's holding in Gannon II that the State failed to cure
inequities was a predictable outcome given the context and plainly worded holdings from
Gannon I and our earlier caselaw.


       Undaunted, the State next took the wholly disingenuous step of more drastically
reducing LOB equalization aid in 2016 under the guise of applying the capital outlay
equalization formula for LOB purposes. Everyone knew this would generate far fewer aid
dollars even though the LOB has a much more expansive purpose than the limited capital
outlay tax. See Gannon v. State, 304 Kan. 490, 503-04, 372 P.3d 1181 (2016) (Gannon
III) ("The State readily admits [its new] formula to calculate supplemental general state
aid significantly reduces not only the overall LOB aid—compared to the amounts
calculated under both the LOB aid formulas in the SDFQPA and in CLASS—but also the
number of school districts qualifying for it."). Put simply, the State slashed equalization
aid after two previous court rulings had held the State was already underfunding
equalization aid. This court again was forced to strike down the new legislation. 304 Kan.
at 493-94.


                                             84
       With S.B. 19, the State has once more succumbed to the temptation to protect the
funding streams for property-wealthy districts while reducing equalization aid to less
wealthy districts. This has forced us to declare the legislation unconstitutional and puts
before us—once more—the question of remedy for unconstitutional, wealth-based
funding disparities.


       But unlike the majority, I would not permit these newly minted disparities to
linger another year given these past experiences. And unlike Justices Johnson and Rosen,
I am unwilling to force the more complex questions on adequacy by requiring an end-of-
the-year plan. Slip op. at 80-81. The immediate focus should be to achieve fairness for all
Kansas school children regardless of where they live.


       This means I can indulge the State with another chance to figure out adequate
funding levels that are reasonably calculated to align with the constitutional test for
adequacy. See Gannon I, 298 Kan. at 1170. And if the State begins in earnest now,
experience suggests this can succeed. See generally U.S.D. No. 229 v. State, 256 Kan.
232, 885 P.2d 1170 (1994) (detailing state work beginning in October 1991 to carefully
design a school funding formula enacted in 1992 that was successfully defended against
constitutional challenges); see also U.S.D. No. 229 v. State, No. 92 CV 1099 (Kan. 3d
Jud. Dist. Ct. December 16, 1993) (considering the historical data presented by parties as
justification for legislative action, as well as information from other states, statistical
analysis commonly applicable to school finance issues, and expert and lay testimony to
determine School District Finance and Quality Performance Act's constitutionality).


       But the equity side of this litigation is different and curable now, so the prospect of
tolerating unconstitutional wealth-based inequity at this juncture is too much. The State
has long understood equity's importance in public school finance. I would not let S.B. 19
go unaltered for the 2017-2018 school year. Our previous history guides my thinking
about remedy as well.

                                               85
       In Gannon I, with three months left in the school year, we stayed our ruling to give
the legislature time to enact constitutional remedies for the then-upcoming 2014-15
school year. See Gannon I, 298 Kan. at 1197-99 (holding it was unconstitutional to
withhold capital outlay equalization aid to less wealthy school districts and prorate and
reduce their LOB equalization aid). Similarly, in Gannon II, after again finding fault with
revised capital outlay and LOB equalization provisions, we stayed the effect until the
then-upcoming 2016-2017 school year. See Gannon II, 303 Kan. at 712, 720, 741 ("[A]
majority of the court agrees with the State that the legislature should be given another,
albeit shortened, opportunity to develop a constitutional school funding system."). Yet
again in Gannon III, after holding LOB equalization provisions were unfair, we stayed
the mandate so the appropriate remedy could be in place for the still-upcoming 2016-
2017 school year. See Gannon III, 304 Kan. at 516, 527-28. And we did this in Gannon
III recognizing the State would have only one month to remedy the equity violations
before the beginning of the new fiscal year.


       In each of these instances, up to and excepting the present, an approved remedy
was operational before the next school year. And in the case of Gannon III, a special
legislative session convened to meet the deadline.


       In Gannon IV, the precursor to where we are today, we again stayed the ruling
until June 30, 2017, for the purpose of having a constitutional remedy this coming 2017-
2018 school year. See Gannon v. State, 305 Kan. 850, 919, 390 P.3d 461 (2017) (Gannon
IV) ("This history, coupled with CLASS's long-scheduled expiration on June 30, 2017,
promotes confidence that the State can reach compliance with the adequacy requirements
of Article 6 by that date, i.e., the end of the 2016-2017 school year."). But with S.B. 19's
enactment as the State's response to Gannon IV, the current proceedings came in a more
chronologically jammed posture. The governor only signed S.B. 19 into law on June 15,
2017. The parties' briefing and oral arguments were not completed until July 18—after

                                               86
the 2018 fiscal year commenced. School district budgets needed to be finalized mid-to-
late August. Time was more compressed for all concerned, and the adequacy question
loomed large.


        Nevertheless, the inequities in S.B. 19 were obvious from the outset, as the
majority decision details. That being so, I would have issued a summary opinion shortly
after oral arguments enjoining the equity offending provisions for the 2017-2018 school
year.


        Admittedly, this would have been a little messy given the time crunch and the
domino effect on the legislation resulting from such an order. Enjoining the new
provision that calculates equalization aid on the preceding year's LOB, L. 2017, ch. 95,
§17(b), would have forced a special legislative session. This is because of the adverse
effect of the injunction on LOB revenue for all school districts and the resulting impact
that would have on the entire funding scheme. We outlined a similar chain reaction in
Gannon III, 304 Kan. at 521-22 (reasoning unconstitutional LOB provision could not be
severed from remainder of CLASS funding scheme because doing so along with
severance of equitable LOB aid provisions would remove $1 billion in school funding).
In other words, the LOB ruling would have resulted in the need to declare the new
Kansas School Equity and Enhancement Act null and void in its entirety.


        But ordering equity relief now would have mirrored how we treated the
unconstitutional LOB provision in 2016, and the legislative fix could have been relatively
simple—just sticking to the previously approved LOB statutory language, i.e., the "safe
harbor" for equity. See K.S.A. 2014 Supp. 72-6434; L. 2016, ch. 1, § 2 (Special Session).
Plaintiffs estimate this would have added $16 million to school funding, but it would
have been extra money targeted where fairness dictated it is needed—the less wealthy
districts. As for the remaining three unconstitutionally inequitable provisions, they would


                                             87
have needed to be repealed or acceptably replaced. And repeal would have been a more
certain fix as to them given the time constraint.


       If the State would have done this much, it would be in a better position to repair
the adequacy problems by June 30, 2018, as ordered by the court. And I would add that
unlike Justices Johnson and Rosen, I do not see this time as a period of respite. Adequacy
is not going to be determined simply by spending levels. Gannon I, 298 Kan. at 1172
("[R]egardless of the source or amount of funding, total spending is not the touchstone
for adequacy."). The student achievement issues that the district court found are related to
funding are most likely not going to improve just by adding money to the system. And
the State will need to justify why its new school funding formula will comply with our
constitution.


       In my view, the term "reasonably calculated" should be the focus. It requires a
purposeful means for identifying the funding required given the constitutional infirmities
at issue. That in turn will arm the State with the information to explain to the court why
the State's preferred level of funding results in acceptable outcomes. To meet this burden,
the State must convincingly show that the level of public school spending, distributed in
the manner set out by the new law and coupled with any other provisions supportable as
valid educational or public policy (e.g. incentives, accountability, efficiencies, reporting,
etc.), is reasonably calculated to yield the constitutional minimums in student
performance. The State has so far failed to do this.


       In the meantime, it is unacceptable to tolerate even temporarily the inequities this
court has today determined violate the Kansas Constitution. Accordingly, I dissent from
that portion of the court's decision staying the mandate until June 30, 2018, for S.B. 19's
inequitable features.




                                             88